Exhibit 10.2

 

Execution Version

 

 

 

 

 

 

GUARANTEE, PLEDGE AND SECURITY AGREEMENT

 

dated as of

 

August 30, 2016

 

 

among

 

CAPITAL SOUTHWEST CORPORATION,

as Borrower,

 

the SUBSIDIARY GUARANTORS party hereto,

 

ING CAPITAL LLC,
as Revolving Administrative Agent for the Revolving Lenders,

 

each FINANCING AGENT and
DESIGNATED INDEBTEDNESS HOLDER party hereto

 

and

 

ING CAPITAL LLC,
as Collateral Agent

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Page

Section 1.

Definitions, Etc.


2 

1.01

Certain Uniform Commercial Code Terms


2 

1.02

Additional Definitions


2 

1.03

Terms Generally


20 

Section 2.

Representations and Warranties


21 

2.01

Organization


21 

2.02

Authorization; Enforceability


21 

2.03

Governmental Approvals; No Conflicts


21 

2.04

Title


21 

2.05

Names, Etc.


21 

2.06

Changes in Circumstances


22 

2.07

Pledged Equity Interests


22 

2.08

Promissory Notes


22 

2.09

Deposit Accounts and Securities Accounts


23 

2.10

Commercial Tort Claims


23 

2.11

Intellectual Property and Licenses


23 

Section 3.

Guarantee


24 

3.01

The Guarantee


24 

3.02

Obligations Unconditional


25 

3.03

Reinstatement


26 

3.04

Subrogation


26 

3.05

Remedies


26 

3.06

Continuing Guarantee


26 

3.07

Instrument for the Payment of Money


27 

3.08

Rights of Contribution


27 

3.09

General Limitation on Guarantee Obligations


27 

3.10

Indemnity by Borrower


28 

3.11

Keepwell


28 

Section 4.

Collateral


28 

Section 5.

Certain Agreements Among Secured Parties


29 

5.01

Priorities; Additional Collateral


29 

5.02

Turnover of Collateral


30 

5.03

Cooperation of Secured Parties


30 

5.04

Limitation upon Certain Independent Actions by Secured Parties


31 

5.05

No Challenges


31 

5.06

Rights of Secured Parties as to Secured Obligations


31 

Section 6.

Designation of Designated Indebtedness; Recordkeeping, Etc.


32 

6.01

Designation of Other Indebtedness


32 

6.02

Recordkeeping


33 

Section 7.

Covenants of the Obligors


33 

i

--------------------------------------------------------------------------------

 



7.01

Delivery and Other Perfection


33 

7.02

Name; Jurisdiction of Organization, Etc.


35 

7.03

Other Liens, Financing Statements or Control


35 

7.04

Transfer of Collateral


35 

7.05

Additional Subsidiary Guarantors


35 

7.06

Control Agreements


36 

7.07

Revolving Credit Agreement


36 

7.08

Pledged Equity Interests


36 

7.09

Voting Rights, Dividends, Etc. in Respect of Pledged Interests


37 

7.10

Commercial Tort Claims


39 

7.11

Intellectual Property


39 

Section 8.

Acceleration Notice; Remedies; Distribution of Collateral


41 

8.01

Notice of Acceleration


41 

8.02

Preservation of Rights


41 

8.03

Events of Default, Etc.


41 

8.04

Deficiency


43 

8.05

Private Sale


43 

8.06

Application of Proceeds


43 

8.07

Attorney-in-Fact


45 

8.08

Grant of Intellectual Property License


45 

Section 9.

The Collateral Agent


45 

9.01

Appointment; Powers and Immunities


45 

9.02

Information Regarding Secured Parties


46 

9.03

Reliance by Collateral Agent


46 

9.04

Rights as a Secured Party


47 

9.05

Indemnification


47 

9.06

Non-Reliance on Collateral Agent and Other Secured Parties


48 

9.07

Failure to Act


48 

9.08

Resignation of Collateral Agent


49 

9.09

Agents and Attorneys-in-Fact


49 

Section 10.

Miscellaneous


49 

10.01

Notices


49 

10.02

No Waiver


50 

10.03

Amendments to Security Documents, Etc.


50 

10.04

Expenses; Indemnity; Damage Waiver


51 

10.05

Successors and Assigns


53 

10.06

Counterparts; Integration; Effectiveness; Electronic Execution


53 

10.07

Severability


53 

10.08

Governing Law; Submission to Jurisdiction


54 

10.09

Waiver of Jury Trial


54 

10.10

Headings


55 

10.11

Termination


55 

10.12

Confidentiality


55 

 

EXHIBIT A –

 

Form of Notice of Designation

EXHIBIT B –

 

Form of Guarantee Assumption Agreement

ii

--------------------------------------------------------------------------------

 



EXHIBIT C –

 

Form of Intellectual Property Security Agreement

EXHIBIT D –

 

Form of Pledge Supplement

 

 



iii

--------------------------------------------------------------------------------

 



 

GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of August 30, 2016 (as
amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among CAPITAL SOUTHWEST CORPORATION, a corporation duly organized
and validly existing under the laws of the State of Texas (the “Borrower”),
 CAPITAL SOUTHWEST EQUITY INVESTMENTS, INC., a corporation duly organized and
validly existing under the laws of the State of Delaware (“CSWE”),  CAPITAL
SOUTHWEST MANAGEMENT CORPORATION, a corporation duly organized and validly
existing under the laws of the State of Nevada (“CSWM”),  and each other entity
that becomes a “SUBSIDIARY GUARANTOR” after the date hereof pursuant to Section
7.05 hereof (collectively with CSWE and CSWM, the “Subsidiary Guarantors” and,
together with the Borrower, the “Obligors”), ING CAPITAL LLC, as administrative
agent for the Revolving Lenders (as hereinafter defined) (in such capacity,
together with its successors in such capacity, the “Revolving Administrative
Agent”), each “Financing Agent” (as hereinafter defined) or “Designated
Indebtedness Holder” (as hereinafter defined) that becomes a party hereto after
the date hereof pursuant to Section 6.01 hereof and ING CAPITAL LLC, as
collateral agent for the Secured Parties hereinafter referred to (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower, the Revolving Lenders and the Revolving Administrative Agent are
entering into the Revolving Credit Agreement (as hereinafter defined), pursuant
to which such lenders have agreed to extend credit (by means of revolving loans)
to the Borrower from time to time, and such lenders consented to the Borrower
and the Revolving Administrative Agent entering into this Agreement;

WHEREAS, the Borrower may from time to time after the date hereof wish to incur
additional indebtedness permitted by the Revolving Credit Agreement that the
Borrower designates as “Designated Indebtedness” (as hereinafter defined) under
this Agreement, which indebtedness is to be entitled to the benefits of this
Agreement;

WHEREAS, to induce (i) the Revolving Lenders to extend credit to the Borrower
under the Revolving Credit Agreement and (ii) the holders of such “Designated
Indebtedness” to extend other credit to the Borrower, the Borrower wishes to
provide (a) for certain of its Subsidiaries to guarantee the payment of the
Guaranteed Obligations (as hereinafter defined) and from time to time to become
parties hereto, and (b) for the Borrower and the Subsidiary Guarantors to
provide collateral security for the Secured Obligations (as hereinafter
defined);

WHEREAS, the Revolving Administrative Agent (on behalf of itself and the
Revolving Lenders), any Financing Agent (on behalf of itself and the holders of
the “Designated Indebtedness” for which it serves as agent or trustee) and each
Designated Indebtedness Holder that becomes a party hereto pursuant to Section
6.01 are or will be entering into this Agreement for the purpose of setting
forth their respective rights to the Collateral (as hereinafter defined); and

 



 

--------------------------------------------------------------------------------

 



WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral, pursuant to the terms and conditions set forth
herein.

NOW THEREFORE, the parties hereto agree as follows:

Section 1.Definitions, Etc. 

1.01Certain Uniform Commercial Code Terms.  As used herein, the terms “Account”,
“Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “Equipment”, “General Intangible”,
“Goods”, “Instrument”, “Inventory”, “Investment Property”, “Letter-of-Credit
Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting Obligations” and
“Tangible Chattel Paper” have the respective meanings set forth in Article 9 of
the NYUCC (as defined herein), and the terms “Certificated Security”, “Clearing
Corporation”, “Entitlement Holder”, “Financial Asset”, “Indorsement”,
“Securities Account”, “Security”, “Security Entitlement”, “Securities
Intermediary” and “Uncertificated Security” have the respective meanings set
forth in Article 8 of the NYUCC.

1.02Additional Definitions.  In addition, as used herein:

“Acceleration” means the Revolving Credit Agreement Obligations or any other
Secured Obligations of any Secured Party having been declared (or become) due
and payable in full in accordance with the applicable Debt Documents following
the occurrence of an event of default or an analogous event by the Borrower and
expiration of any applicable grace period with respect thereto.

“Acceleration Notice” has the meaning assigned to such term in Section 8.01.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

“Bank Loans” means debt obligations (including term loans, revolving loans,
debtor-in-possession financings, the funded portion of revolving credit lines
and letter of credit facilities and other similar loans and investments
including interim loans, bridge loans and senior subordinated loans) that are
generally provided under a 





2

--------------------------------------------------------------------------------

 



syndicated loan or credit facility or pursuant to any loan agreement or other
similar credit facility, whether or not syndicated.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as in effect from time to time, or any successor statute.

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Borrowing Base” has the meaning assigned to such term in Section 5.13 of the
Revolving Credit Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Class” means, separately, each of the following: (a) the Revolving Lenders as a
group and (b) the Designated Indebtedness Holders holding a Series of Designated
Indebtedness as a group.

“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.

“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.

“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in Section 4.

“Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including all commercial tort
claims listed on Annex 2.10 hereto.





3

--------------------------------------------------------------------------------

 



“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Obligor is licensee or licensor
thereunder) including each agreement referred to in Annex 2.11 hereto.

“Copyrights” shall mean all United States and foreign copyrights (including
community designs), including but not limited to copyrights in software and
databases, and all “Mask Works” (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including
the registrations and applications referred to in Annex 2.11 hereto, (ii) all
extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages and proceeds of suit.

“Custodian” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.

“Custody Agreement” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.

“Debt Documents” means, collectively, the Loan Documents, the Designated
Indebtedness Documents, any Hedging Agreement evidencing or relating to any
Hedging Agreement Obligations, and the Security Documents.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default or any comparable event under any Designated Indebtedness
Document or Hedging Agreement.

“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC‑1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent:





4

--------------------------------------------------------------------------------

 



(a)subject to clause (l) below, in the case of each Certificated Security (other
than a Special Equity Interest, U.S. Government Security, Clearing Corporation
Security, Euroclear Security or Clearstream Security), that such Certificated
Security is either (i) in the possession of the Collateral Agent and registered
in the name of the Collateral Agent (or its nominee) or Indorsed to the
Collateral Agent or in blank, (ii) in the possession of the Custodian and
registered in the name of the Custodian (or its nominee) or Indorsed in blank
and the Custodian has agreed in documentation reasonably satisfactory to the
Collateral Agent to hold such Certificated Security as bailee on behalf of the
Collateral Agent or (iii) in possession of the Custodian, registered in the name
of the Custodian and credited as a Financial Asset to a Securities Account of
the Borrower for which the Custodian is the Securities Intermediary over which
the Collateral Agent has NYUCC Control;

(b)subject to clause (l) below, in the case of each Instrument, that such
Instrument is either (i) in the possession of the Collateral Agent and Indorsed
to the Collateral Agent or in blank, or (ii) in the possession of the Custodian
and the Custodian has either (A) agreed in documentation reasonably satisfactory
to the Collateral Agent to hold such Instrument as a bailee on behalf of the
Collateral Agent or (B) credited the same to a Securities Account for which the
Custodian is the Securities Intermediary and has agreed that such Instrument
constitutes a Financial Asset and that the Collateral Agent has NYUCC Control
over such Securities Account;

(c)subject to clause (l) below, in the case of each Uncertificated Security
(other than a Special Equity Interest, U.S. Government Security, Clearing
Corporation Security, Euroclear Security or Clearstream Security), that such
Uncertificated Security is either (i) registered on the books of the issuer
thereof to the Collateral Agent (or its nominee), or (ii) registered on the
books of the issuer thereof to the Custodian (or its nominee) under an
arrangement where the Custodian has credited the same to a Securities Account
for which the Custodian is a Securities Intermediary and has agreed that such
Uncertificated Security constitutes a Financial Asset and that the Collateral
Agent has NYUCC Control over such Securities Account;

(d)subject to clause (l) below, in the case of each Clearing Corporation
Security, that such Clearing Corporation Security is either (i) credited to a
Securities Account of the Collateral Agent at such Clearing Corporation (and, if
such Clearing Corporation Security is a Certificated Security, that the same is
in the possession of such Clearing Corporation, or of an agent or custodian on
its behalf), or (ii) credited to a Securities Account of the Custodian at such
Clearing Corporation (and, if such Clearing Corporation Security is a
Certificated Security, that the same is in the possession of such Clearing
Corporation, or of an agent or custodian on its behalf) and the Security
Entitlement of the Custodian in such Clearing Corporation Securities Account has
been credited by the Custodian to a Securities Account for which the Custodian
is a Securities Intermediary under an





5

--------------------------------------------------------------------------------

 



arrangement where the Custodian has agreed that such Clearing Corporation
Security constitutes a Financial Asset and that the Collateral Agent has NYUCC
Control over such Securities Account;

(e)in the case of each Euroclear Security and Clearstream Security, that the
actions described in clause (d) above have been taken with respect to such
Security as if such Security were a Clearing Corporation Security and Euroclear
and Clearstream were Clearing Corporations; provided, that such additional
actions shall have been taken as shall be necessary under the law of Belgium (in
the case of Euroclear) and Luxembourg (in the case of Clearstream) to accord the
Collateral Agent rights substantially equivalent to NYUCC Control over such
Security under the NYUCC;

(f)in the case of each U.S. Government Security, that such U.S. Government
Security is either (i) credited to a securities account of the Collateral Agent
at a Federal Reserve Bank, or (ii) credited to a Securities Account of the
Custodian at a Federal Reserve Bank and the Security Entitlement of the
Custodian in such Federal Reserve Bank Securities Account has been credited by
the Custodian to a Securities Account for which the Custodian is a Securities
Intermediary under an arrangement where the Custodian has agreed that such U.S.
Government Security constitutes a Financial Asset and that the Collateral Agent
has NYUCC Control over such Securities Account;

(g)in the case of any Tangible Chattel Paper, that the original of such Tangible
Chattel Paper is either (i) in the possession of the Collateral Agent in the
United States or (ii) in the possession of the Document Custodian in the United
States under an arrangement where the Document Custodian has agreed to hold such
Tangible Chattel Paper as bailee on behalf of the Collateral Agent, and in each
case any agreements that constitute or evidence such Tangible Chattel Paper is
free of any marks or notations indicating that it is then pledged, assigned or
otherwise conveyed to any Person other than the Collateral Agent;

(h)subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor organized in
the United States, that such General Intangible falls within the collateral
description of a UCC-1 financing statement, naming the relevant Obligor as
debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such Obligor, in the case of an Obligor that is
a “registered organization” (as defined in the NYUCC) or (y) in such other
filing office as may be required under the Uniform Commercial Code as in effect
in any applicable jurisdiction, in the case of any other Obligor; provided that
in the case of a participation in a debt obligation where such debt obligation
is evidenced by an Instrument, either (i) such Instrument is in the possession
of the applicable participating institution in the United States, and such
participating institution has agreed that it holds possession of such Instrument
for the benefit of the Collateral Agent (or for the benefit of the Custodian,
and the Custodian has agreed that it holds the interest in





6

--------------------------------------------------------------------------------

 



such Instrument as a bailee on behalf of the Collateral Agent as provided in the
Custody Agreement or otherwise) or (ii) such Instrument is in the possession of
the applicable participating institution outside of the United States and such
participating institution (and, if applicable, the obligor that issued such
Instrument) has taken such actions as shall be necessary under the law of the
jurisdiction where such Instrument is physically located to accord the
Collateral Agent rights equivalent to NYUCC Control over such Instrument under
the NYUCC;

(i)subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor not organized
in the United States, that such Obligor shall have taken such action as shall be
necessary to accord the Collateral Agent rights substantially equivalent to a
perfected first-priority (subject to Liens permitted pursuant to the Debt
Documents) security interest in such General Intangible under the NYUCC;

(j)in the case of any Deposit Account or Securities Account that the bank or
Securities Intermediary at which such Deposit Account or Securities Account, as
applicable, is located has agreed that the Collateral Agent has NYUCC Control
over such Deposit Account or Securities Account, or that such Deposit Account or
Securities Account is in the name of the Custodian and the Custodian has
credited its rights in respect of such Deposit Account or Securities Account
(the “Underlying Accounts”) to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian has agreed in a
control agreement in form and substance reasonably acceptable to the Collateral
Agent that the rights of the Custodian in such Underlying Accounts constitute a
Financial Asset and that the Collateral Agent has NYUCC Control over such
Securities Account;

(k)in the case of any money (regardless of currency), that such money has been
credited to a Deposit Account over which the Collateral Agent has NYUCC Control
as described in clause (j) above;

(l)in the case of any Certificated Security, Uncertificated Security, Instrument
or Special Equity Interest issued by a Person organized outside of the United
States, that such additional actions shall have been taken as shall be necessary
under applicable law or as shall be reasonably requested by the Collateral Agent
under applicable law to accord the Collateral Agent rights substantially
equivalent to those accorded to a secured party under the NYUCC that has
possession or control of such Certificated Security, Uncertificated Security,
Instrument or Special Equity Interest, in each case, unless (x) the Borrower
provides a written request to the Collateral Agent promptly (but in no event
more than one (1) Business Day after issuance to any Obligor of any such
Certificated Security, Uncertificated Security, Instrument or Special Equity
Interest) that such actions are not reasonable with respect to such Certificated
Security, Uncertificated Security, Instrument or Special Equity Interest,
together





7

--------------------------------------------------------------------------------

 



with an explanation thereof and (y) the Collateral Agent, in its sole
discretion, consents to such request;

(m)in the case of each Portfolio Investment of any Obligor consisting of a Bank
Loan, in addition to all other actions required to be taken hereunder, that all
actions shall have been taken as required by Section 5.08(c)(iv), (v) or (vi) of
the Revolving Credit Agreement;

(n)subject to clause (l) above, in the case of a Special Equity Interest
constituting a Certificated Security, that the holder of the first Lien on such
Certificated Security has possession of such Certificated Security in the United
States (which has been registered in the name of such holder (or its nominee) or
Indorsed to such holder or in blank) and has agreed to deliver the certificates
evidencing such Certificated Security directly to the Collateral Agent upon the
discharge of such Lien and has acknowledged that it holds such certificates for
the Collateral Agent subject to such Lien (it being understood that, upon
receipt of any such Certificated Security, if so requested by the Borrower the
Collateral Agent shall deliver the same to the Custodian to be held in
accordance with the provisions of clause (a) above) and, in the case of a
Special Equity Interest constituting an Uncertificated Security, that the holder
of the first Lien on such Uncertificated Security has been registered as the
holder thereof on the books of the issuer thereof and acknowledged that it holds
such Uncertificated Security for the Collateral Agent subject to such Lien; and

(o)in the case of each Portfolio Investment of any Obligor or other Collateral
not of a type covered by the foregoing clauses (a) through (n), that such
Portfolio Investment or other Collateral has been transferred to the Collateral
Agent in accordance with applicable law and regulation.

“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.

“Designated Indebtedness” means any Indebtedness that has been designated by the
Borrower at the time of the incurrence thereof as “Designated Indebtedness” for
purposes of this Agreement in accordance with the requirements of Section 6.01.

“Designated Indebtedness Documents” means, in respect of any Designated
Indebtedness, all agreements, documents or instruments pursuant to which such
Designated Indebtedness shall be incurred or otherwise governing the terms or
conditions thereof.

“Designated Indebtedness Holders” means, in respect of any Designated
Indebtedness, the Persons from time to time holding such Designated
Indebtedness.

“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of the Borrower to any Designated





8

--------------------------------------------------------------------------------

 



Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness, including in each case in
respect of the principal of and interest on loans made, letters of credit issued
and any notes or other instruments issued thereunder, all reimbursement
obligations, fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Designated Indebtedness Holder or any Financing Agent or
any of them under such Designated Indebtedness Documents, and including all
interest and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower, whether or not
such interest or expenses are allowed as a claim in such proceeding; provided
that Designated Indebtedness Obligations shall not include any Excluded Swap
Obligation.

The designation of any Designated Indebtedness as being secured by this
Agreement in accordance with the first paragraph under this definition of
“Designated Indebtedness Obligations” shall not create in favor of any
Designated Indebtedness Holder or any Affiliate thereof that is a party thereto
(i) any rights in connection with the management or release of any Collateral or
of the obligations of any Subsidiary Guarantor under this Agreement or (ii) any
rights to consent to any amendment, waiver, or other matter under this Agreement
or any other Loan Document.  Notwithstanding anything to the contrary in this
Agreement or any other Loan Document, as applicable, no provider or holder of
any Designated Indebtedness Obligations (other than in its capacity as Revolving
Administrative Agent, Collateral Agent or Revolving Lender to the extent
applicable) has any individual right to enforce this Agreement or bring any
remedies with respect to any Lien on Collateral granted pursuant to the Loan
Documents.  By accepting the benefits of this Agreement, such party shall be
deemed to have appointed the Collateral Agent as its agent and agreed to be
bound by this Agreement as a Secured Party, subject to the limitations set forth
in the preceding sentence.

“Disqualified Equity Interests” means Equity Interests of the Borrower that
after issuance are subject to any agreement between the holder of such Equity
Interests and the Borrower whereby the Borrower is required to purchase, redeem,
retire, acquire, cancel or terminate such Equity Interests, other than (x) as a
result of a change of control, or (y) in connection with any purchase,
redemption, retirement, acquisition, cancellation or termination with, or in
exchange for, shares of Equity Interests that are not Disqualified Equity
Interests.

“Document Custodian” has the meaning assigned to such term in Section 1.01 of
the Revolving Credit Agreement.

“Document Custody Agreement” has the meaning assigned to such term in Section
1.01 of the Revolving Credit Agreement.

“Effective Date” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.





9

--------------------------------------------------------------------------------

 



“Eligible Liens” means those Liens on the Collateral included in the Borrowing
Base permitted by each Debt Document (for the avoidance of doubt in the event of
any conflict or difference among the Debt Documents, the most restrictive
provisions that are in effect (after taking into account any modification,
supplement, amendment or waiver to such provisions) shall apply against the
Obligors hereunder).

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.  As used in this Agreement, “Equity Interests” shall not
include convertible debt unless and until such debt has been converted to
capital stock.

“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.

“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.

“Event of Default” means any Event of Default under and as defined in the
Revolving Credit Agreement and any event or condition that enables or permits
(after giving effect to any applicable grace or cure periods) the holder or
holders of any Designated Indebtedness Obligations or Hedging Agreement
Obligations or any trustee or agent on its or their behalf to cause any
Designated Indebtedness Obligations or Hedging Agreement Obligations to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity.

“Excluded Assets” means, individually and collectively, (i) any Excluded Equity
Interest, (ii) any payroll accounts so long as such payroll account is coded as
such, withholding tax accounts, pension fund accounts and 401(k) accounts, (iii)
any “Agency Account” pursuant to Section 5.08(c)(v) of the Revolving Credit
Agreement, (iv) any “intent-to-use” applications for trademarks or service marks
filed in the United States Patent and Trademark Office pursuant to 15 U.S.C. §
1051 Section (b)(1) unless and until evidence of use of the mark in interstate
commerce is submitted to and accepted by the United States Patent and Trademark
Office pursuant to 15 U.S.C. §1051 Section (c) or Section (d), at which point
such trademark or service mark application shall be considered automatically
included in the Collateral, (v) any Equity Interest in a Portfolio Investment
that is issued as an “equity kicker” to holders of subordinated debt and such
Equity Interest is pledged to secure senior debt of such Portfolio Investment to
the extent required thereby, and (vi) any assets with respect to which
applicable law prohibits the creation or perfection of such security interests
therein (other than to the extent that any such prohibition is rendered
ineffective by Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial
Code as in effect in the relevant jurisdiction (or any successor provision) or
any other applicable law or principles of equity; provided,  however, that such
security interest shall attach immediately at such time as such law is not
effective or





10

--------------------------------------------------------------------------------

 



applicable, and, to the extent severable, shall attach immediately to any
portion of the Collateral that does not result in such consequences).

“Excluded Equity Interest” means any Equity Interest issued by any SBIC
Subsidiary; provided, that if any such SBIC Subsidiary shall at any time cease
to be an SBIC Subsidiary pursuant to the definition thereof in Section 1.01 of
the Revolving Credit Agreement, the Equity Interests issued by such Person shall
no longer constitute Excluded Equity Interests and shall become part of the
Collateral hereunder.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Subsidiary Guarantor or the grant of such security
interest becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Financial Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, controller or chief
compliance officer of the Borrower, in each case, whom has been authorized by
the Board of Directors of the Borrower to execute the applicable document or
certificate.

“Financing Agent” means, in respect of any Designated Indebtedness, any trustee,
representative or agent for the holders of such Designated Indebtedness.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means the government of the United States, or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to





11

--------------------------------------------------------------------------------

 



advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or customary indemnification agreements entered into
in the ordinary course of business in connection with obligations that do not
constitute Indebtedness. The amount of any Guarantee at any time shall be deemed
to be an amount equal to the maximum stated or determinable amount of the
primary obligation in respect of which such Guarantee is incurred, unless the
terms of such Guarantee expressly provide that the maximum amount for which such
Person may be liable thereunder is a lesser amount (in which case the amount of
such Guarantee shall be deemed to be an amount equal to such lesser amount).

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.05, or to which the
Collateral Agent shall otherwise consent in its sole discretion).

“Guaranteed Obligations” means, collectively, the Revolving Credit Agreement
Obligations, the Designated Indebtedness Obligations and the Hedging Agreement
Obligations; provided that “Guaranteed Obligations” shall exclude any Excluded
Swap Obligation.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement
entered into in the ordinary course of business and not for speculative
purposes.  For the avoidance of doubt, in no event shall a Hedging Agreement
include a total return swap.

“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Revolving Lender (or any Affiliate thereof) under any Hedging
Agreement that is an interest rate protection agreement or other interest rate
hedging arrangement and has been designated by the Borrower by notice to the
Collateral Agent as being secured by this Agreement, including in each case all
fees, indemnification payments and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter from time to time owing to
such Revolving Lender (or any Affiliate thereof) under such Hedging Agreement,
and including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to such
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding; provided that Hedging Agreement Obligations shall not include any
Excluded Swap Obligation.





12

--------------------------------------------------------------------------------

 



For purposes hereof, it is understood that any obligations of any Obligor to a
Person arising under a Hedging Agreement entered into at the time such Person
(or an Affiliate thereof) is a “Revolving Lender” party to the Revolving Credit
Agreement (as applicable) shall nevertheless continue to constitute Hedging
Agreement Obligations for purposes hereof, notwithstanding that such Person (or
its Affiliate) may have assigned all of its Loans and other interests in the
Revolving Credit Agreement and, therefore, at the time a claim is to be made in
respect of such obligations, such Person (or its Affiliate) is no longer a
“Revolving Lender” party to the Revolving Credit Agreement, provided that
neither such Person nor any such Affiliate shall be entitled to the benefits of
this Agreement (and such obligations shall not constitute Hedging Agreement
Obligations hereunder) unless, at or prior to the time it ceased to be a
Revolving Lender hereunder, it shall have notified the Collateral Agent in
writing of the existence of such agreement.  Subject to and without limiting the
preceding sentence, any Affiliate of a Revolving Lender that is a party to a
Hedging Agreement shall be included in the term “Revolving Lender” for purposes
of this Agreement solely for purposes of the rights and obligations arising
hereunder in respect of such Hedging Agreement and the Hedging Agreement
Obligations thereunder.

The designation of any Hedging Agreement as being secured by this Agreement in
accordance with the first paragraph under this definition of “Hedging Agreement
Obligations” shall not create in favor of any Revolving Lender or any Affiliate
thereof that is a party thereto (i) any rights in connection with the management
or release of any Collateral or of the obligations of any Subsidiary Guarantor
under this Agreement or (ii) any rights to consent to any amendment, waiver, or
other matter under this Agreement or any other Loan Document.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, as
applicable, no provider or holder of any Hedging Agreement Obligations (other
than in its capacity as Revolving Administrative Agent, Collateral Agent or
Revolving Lender to the extent applicable) has any individual right to enforce
this Agreement or bring any remedies with respect to any Lien on Collateral
granted pursuant to the Loan Documents.  By accepting the benefits of this
Agreement, such party shall be deemed to have appointed the Collateral Agent as
its agent and agreed to be bound by this Agreement as a Secured Party, subject
to the limitations set forth in the preceding sentence.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by





13

--------------------------------------------------------------------------------

 



such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) the
net amount such Person would be obligated for under any Hedging Agreement if
such Hedging Agreement was terminated at the time of determination, (j) all
obligations, contingent or otherwise, with respect to Disqualified Equity
Interests, and (k) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor (or such Person is not otherwise liable for such
Indebtedness). Notwithstanding the foregoing, “Indebtedness” shall not include
(x) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset or Investment to satisfy
unperformed obligations of the seller of such asset or Investment or (y) a
commitment arising in the ordinary course of business to make a future Portfolio
Investment or fund the delayed draw or unfunded portion of any Portfolio
Investment or (z) indebtedness of the Borrower on account of the sale by the
Borrower of the first out tranche of any First Lien Bank Loan (as defined in the
Revolving Credit Agreement) that arises solely as an accounting matter under ASC
860, provided that such indebtedness (i) is non-recourse to the Borrower and its
Subsidiaries and (ii) would not represent a claim against the Borrower or any of
its Subsidiaries in a bankruptcy, insolvency or liquidation proceeding of the
Borrower or its Subsidiaries, in each case in excess of the amount sold or
purportedly sold.

“Indorsed” means, with respect to any Certificated Security, that such
Certificated Security has been assigned or transferred to the applicable
transferee pursuant to an effective Indorsement.

“ING” means ING Capital LLC.

“Insolvency Law” means, as applicable, (a) the Bankruptcy Code and (b) any other
federal, state, provincial or foreign law for the relief of debtors or affecting
creditors’ rights generally.

“Insolvency Proceeding” means: (a) any voluntary case or proceeding under any
Insolvency Law with respect to any Obligor, (b) any other voluntary proceeding
or involuntary or bankruptcy case or proceeding, or any interim receivership,
liquidation or other similar case or proceeding with respect to any Obligor or
with respect to a material portion of its assets, (c) any liquidation,
dissolution, or winding up of any Obligor whether voluntary or involuntary and
whether or not involving any Insolvency Law or (d) any assignment for the
benefit of any creditors or any other marshaling of assets or liabilities of any
Obligor.

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.





14

--------------------------------------------------------------------------------

 



“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, in the case of Portfolio Investments that are equity
securities, excluding customary drag-along, tag-along, right of first refusal
and other similar rights in favor of other equity holders of the same issuer).

“Loan Documents” has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.

“Loans” means the loans made by the Revolving Lenders to the Borrower pursuant
to the Revolving Credit Agreement.

“Notice of Designation” has the meaning assigned to such term in Section 6.01.

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“NYUCC Control” means “control” as defined in Section 9-104, 9-105, 9-106 or
9‑107 of the NYUCC.

“Obligors” has the meaning assigned to such term in the preamble of this
Agreement.

 “Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Obligor is licensee or licensor thereunder)
including each agreement referred to in Annex 2.11 hereto.

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Annex 2.11 hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the





15

--------------------------------------------------------------------------------

 



world, (iv) all inventions and improvements described therein, (v) all rights to
sue for past, present and future infringements thereof, and (vi) all proceeds of
the foregoing, including licenses, royalties, income, payments, claims, damages,
and proceeds of suit.

“Permitted Liens” means those Liens on the Collateral (other than Collateral
included in the Borrowing Base) permitted by each Debt Document (for the
avoidance of doubt in the event of any conflict or difference among the Debt
Documents, the most restrictive provisions that are in effect (after taking into
account any modification, supplement, amendment or waiver of such provisions)
shall apply against the Obligors hereunder).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit D.

“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (unless issued by a Subsidiary)), the instruments (if any)
evidencing such indebtedness (including the instruments described on Annex 2.08
hereto) and all interest, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness.

“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor
(including the Equity Interests described on Annex 2.07 hereto) and the
certificates, if any, representing such Equity Interests and any interest of
such Obligor in the entries on the books of the issuer of such Equity Interests
or on the books of any Securities Intermediary pertaining to such Equity
Interests, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests. 

“Pledged Interests” means all Pledged Debt and Pledged Equity Interests.

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at





16

--------------------------------------------------------------------------------

 



such time by entering into a keepwell under section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Designated Indebtedness Holders” means, with respect to each issuance
of Designated Indebtedness (if any, or so long as, such Designated Indebtedness
is outstanding (other than unasserted contingent indemnification obligations))
by the Borrower (each such issuance, a “Series”), the meaning given to the term
“Required Holders” or “Required Lenders” in the Debt Documents with respect to
such Designated Indebtedness.

“Required Revolving Lenders” has the meaning given to the term “Required
Lenders” in the Revolving Credit Agreement (so long as the obligations under the
Revolving Credit Agreement are outstanding (other than unasserted contingent
indemnification obligations)).

“Required Secured Parties” means, (a) so long as no Trigger Event has occurred
and is continuing, “Required Lenders” under and as defined in the Revolving
Credit Agreement or (b) if a Trigger Event shall have occurred and be
continuing, Secured Parties holding more than 50% of the aggregate outstanding
amount of the sum of the Revolving Credit Agreement Obligations and the
Designated Indebtedness Obligations.

“Revolving Administrative Agent” has the meaning assigned to such term in the
preamble of this Agreement.

“Revolving Credit Agreement” means the Senior Secured Revolving Credit
Agreement, dated as of the date hereof, by and among the Borrower, the Revolving
Lenders from time to time party thereto, and the Revolving Administrative Agent.

“Revolving Credit Agreement Obligations” means, collectively, all obligations of
the Borrower and the Subsidiary Guarantors to the Revolving Lenders and the
Revolving Administrative Agent under the Revolving Credit Agreement and the
other Loan Documents, including in each case in respect of the principal of and
interest on the loans made thereunder, and all fees, indemnification payments
and other amounts whatsoever, whether direct or indirect, absolute or
contingent, now or hereafter from time to time owing to the Revolving
Administrative Agent or the Revolving Lenders or any of them under or in respect
of the Revolving Credit Agreement and the other Loan Documents, and including
all interest and expenses accrued or incurred subsequent to the commencement of
any bankruptcy or insolvency proceeding with respect to the Borrower, whether or
not such interest or expenses are allowed as a claim in such proceeding;
 provided that Revolving Credit Agreement Obligations shall not include any
Excluded Swap Obligation.  





17

--------------------------------------------------------------------------------

 



“Revolving Lender” means any “Lender” (as defined in the Revolving Credit
Agreement) that is from time to time party to the Revolving Credit Agreement.

“Revolving Loans” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to the Revolving Credit Agreement.

“SBIC Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an “SBIC Subsidiary” under the applicable Debt Documents and
pursuant to the procedures specified in such Debt Documents (with notice to the
Collateral Agent).

“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Revolving Credit Agreement Obligations, the Designated Indebtedness Obligations
and the Hedging Agreement Obligations, (b) in the case of the Subsidiary
Guarantors, the obligations of the Subsidiary Guarantors in respect of the
Guaranteed Obligations pursuant to Section 3.01 and the Hedging Agreement
Obligations (if such Subsidiary Guarantor is a primary guarantor) and (c) in the
case of all Obligors, all present and future obligations of the Obligors to the
Secured Parties, or any of them, hereunder or under any other Security Document,
 provided  that Secured Obligations shall not include any Excluded Swap
Obligation.

“Secured Party” means, collectively, the Revolving Lenders (including those
holding Hedging Agreement Obligations), the Revolving Administrative Agent, each
Designated Indebtedness Holder, each Financing Agent and each Person that is not
a Revolving Lender and is owed a Hedging Agreement Obligation of the type
described in, and subject to the conditions set forth in, the second paragraph
of the definition of “Hedging Agreement Obligations”, and the Collateral Agent.

“Security Documents” means, collectively, this Agreement, the Custody Agreement,
the Document Custody Agreement, the Control Agreement, all Uniform Commercial
Code financing statements filed with respect to the security interests in the
Collateral created pursuant hereto and all other assignments, pledge agreements,
security agreements, control agreements, custodial agreements and other
instruments executed and delivered at any time by any of the Obligors pursuant
hereto or otherwise providing or relating to any collateral security for any of
the Secured Obligations.

“Series” has the meaning assigned to such term in the definition of “Required
Designated Indebtedness Holders”.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer or the issuer’s Affiliates of such Equity
Interest; provided that (a) such Lien was created to secure Indebtedness owing
by such issuer or the issuer’s Affiliates to such creditors, (b) such
Indebtedness was (i) in existence at the time the Obligors acquired such Equity
Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included





18

--------------------------------------------------------------------------------

 



in the Collateral, the documentation creating or governing such Lien does not
prohibit the inclusion of such Equity Interest in the Collateral.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries.  Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.

“Subsidiary Guarantors” has the meaning assigned to such term in the preamble of
this Agreement.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, an obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Termination Date”  has the meaning assigned to such term in Section 1.01 of the
Revolving Credit Agreement.

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including each agreement referred to in Annex 2.11 hereto.

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Annex 2.11 hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages, and proceeds of suit.





19

--------------------------------------------------------------------------------

 



“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Obligor is licensee or
licensor thereunder) including each agreement referred to in Annex 2.11 hereto.

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all proceeds
of the foregoing, including licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

“Trigger Event” means any of the following events or conditions:

(a)Acceleration of the Secured Obligations representing 66-2/3% or more of the
aggregate Secured Obligations at the time outstanding;

(b)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Obligor or its debts, or of a substantial part of its assets, under any
Federal or state bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Obligor or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of sixty (60) or more days or
an order or decree approving or ordering any of the foregoing shall be entered;
or

(c)any Obligor shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal
or state bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (b) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Obligor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing.

“United States” means the United States of America.

“U.S. Government Securities” means securities that are the direct obligations
of, and obligations the timely payment of principal and interest on which is
fully guaranteed by, the United States or any agency or instrumentality of the
United States and the obligations of which are backed by the full faith and
credit of the United States and in the form of conventional bills, bonds and
notes.





20

--------------------------------------------------------------------------------

 



1.03Terms Generally.  The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”.  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on such successors and
assigns set forth herein or therein), (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Exhibits and Annexes shall be construed to refer
to Sections of, and Exhibits and Annexes to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 2.Representations and Warranties.  Each Obligor represents and warrants
to the Secured Parties that:

2.01Organization.  Such Obligor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.

2.02Authorization; Enforceability.  The execution, delivery and performance of
this Agreement, and the granting of the Liens contemplated hereunder, are within
such Obligor’s corporate or other powers and have been duly authorized by all
necessary corporate or other action, including by all necessary shareholder,
manager and/or member action and action by the board of directors or other
governing body of such Obligor.  This Agreement has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

2.03Governmental Approvals; No Conflicts.  The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are in full force and effect and (ii)
filings and recordings in respect of the Liens created pursuant hereto, (b) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of any Obligor or any order of





21

--------------------------------------------------------------------------------

 



any Governmental Authority (including the Investment Company Act of 1940, as
amended from time to time, and the rules, regulations and orders issued by the
SEC thereunder), (c) will not violate or result in a default in any material
respect under any indenture, agreement or other instrument binding upon any
Obligor or any of its assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) except for the Liens created
pursuant hereto, will not result in the creation or imposition of any Lien on
any asset of any Obligor.

2.04Title.  Such Obligor is the sole beneficial owner of the Collateral in which
a security interest is granted by such Obligor hereunder and no Lien exists upon
such Collateral other than (a) the security interest created or provided for
herein, which security interest constitutes a valid first and prior perfected
Lien,  subject to Eligible Liens on the Collateral included in the Borrowing
Base and subject to Permitted Liens on all other Collateral (except that any
such security interest in a Special Equity Interest may be subject to a Lien in
favor of a creditor of the issuer of such Special Equity Interest as
contemplated by the definition of such term in Section 1.02) and (b) other Liens
not prohibited by the provisions of any Debt Document.

2.05Names, Etc.  The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and place
of business (or, if more than one, chief executive office) of each Obligor as of
the Effective  Date are correctly set forth in Annex 2.05 (and of each
additional Obligor as of the date of the Guarantee Assumption Agreement referred
to below are set forth in the supplement to Annex 2.05 in Appendix A to the
Guarantee Assumption Agreement executed and delivered by such Obligor pursuant
to Section 7.05).

2.06Changes in Circumstances.  No Obligor has (a) within the period of four
months prior to the date hereof (or, in the case of any Subsidiary Guarantor,
within the period of four months prior to the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), changed its location (as defined
in Section 9-307 of the NYUCC), (b) as of the date hereof other than as set
forth on Annex 2.06 (or, with respect to any Subsidiary Guarantor, as of the
date it becomes a party hereto pursuant to a Guarantee Assumption Agreement),
changed its name or (c) as of the date hereof (or, with respect to any
Subsidiary Guarantor, as of the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement), become a “new debtor” (as defined in Section
9-102(a)(56) of the NYUCC) with respect to a currently effective security
agreement previously entered into by any other Person and binding upon such
Obligor, in each case except as notified in writing to the Collateral Agent
prior to the date hereof (or, in the case of any Subsidiary Guarantor, prior to
the date it becomes a party hereto pursuant to a Guarantee Assumption
Agreement).

2.07Pledged Equity Interests.  (i) Annex 2.07 sets forth a complete and correct
list of all Pledged Equity Interests owned by any Obligor on the Effective Date
(or owned by a Subsidiary Guarantor on the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement) and on the date hereof or thereof
such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage





22

--------------------------------------------------------------------------------

 



of membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on Annex 2.07;
(ii) on the date hereof or thereof, the Obligors listed on Annex 2.07 are the
record and beneficial owners of the Pledged Equity Interests free of all Liens,
rights or claims of other Persons and there are no outstanding warrants, options
or other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any Pledged Equity Interests; and (iii) no
consent of any Person including any other general or limited partner, any other
member of a limited liability company, any other shareholder or any other trust
beneficiary is necessary in connection with the creation, perfection or first
priority (subject to Eligible Liens on the Collateral included in the Borrowing
Base and subject to Permitted Liens on all other Collateral) status of the
security interest of the Collateral Agent in any Pledged Equity Interests or the
exercise by the Collateral Agent of the voting or other rights provided for in
this Agreement or the exercise  of remedies in respect thereof.

2.08Promissory Notes.  Annex 2.08 sets forth a complete and correct list of all
Promissory Notes (other than any previously delivered to the Custodian or held
in a Securities Account referred to in Annex 2.09) held by any Obligor on the
Effective Date (or held by a Subsidiary Guarantor on the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement) that are either included in
the Borrowing Base or have an aggregate unpaid principal amount in excess of
$75,000.

2.09Deposit Accounts and Securities Accounts.  Annex 2.09 sets forth a complete
and correct list of all Deposit Accounts, Securities Accounts and Commodity
Accounts of the Obligors on the Effective Date (and of any Subsidiary Guarantor
on the date it becomes a party hereto pursuant to a Guarantee Assumption
Agreement), except for any Deposit Account specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments.

2.10Commercial Tort Claims.  Annex 2.10 sets forth a complete and correct list
of all Commercial Tort Claims of the Obligors on the Effective Date (and of any
Subsidiary Guarantor on the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement).

2.11Intellectual Property and Licenses. 

(a)Annex 2.11 sets forth a true and complete list on the date hereof (or on the
date a Subsidiary Guarantor becomes a party hereto pursuant to a Guarantee
Assumption Agreement) of (i) all United States, state and foreign registrations
of and applications for Patents, Trademarks, and Copyrights owned by each
Obligor and (ii) all Patent Licenses, Trademark Licenses, Trade Secret Licenses
and Copyright Licenses;

(b)on the date hereof or thereof, each Obligor is the sole and exclusive owner
of the entire right, title, and interest in and to all Intellectual Property
listed on Annex 2.11, free and clear of all Liens, claims, encumbrances and
licenses, except for Permitted Liens and the licenses set forth on Annex 2.11,  



23

--------------------------------------------------------------------------------

 



and it owns or has the valid right to use all other Intellectual Property used
in or necessary to conduct its business;

(c)as of the date hereof or thereof, all Intellectual Property owned by the
Obligors is subsisting and has not been adjudged invalid or unenforceable, in
whole or in part, and as of the date hereof or thereof each Obligor has
performed all acts and has paid all renewal, maintenance, and other fees and
taxes required to maintain each and every registration and application of
Copyrights, Patents and Trademarks in full force and effect;

(d)on the date hereof or thereof, all Intellectual Property owned by or
exclusively licensed to the Obligors is valid and enforceable; on the date
hereof or thereof, no holding, decision, or judgment has been rendered against
any Obligor in any action or proceeding before any court or administrative
authority challenging the validity of, any Obligor’s right to register, or any
Obligor’s rights to own or use, any Intellectual Property and no such action or
proceeding is pending or, to each Obligor’s knowledge, threatened;

(e)on the date hereof or thereof, all registrations and applications for
Copyrights, Patents and Trademarks owned by the Obligors are standing in the
name of an Obligor, and none of the Trademarks, Patents, Copyrights or Trade
Secrets owned by the Obligors has been licensed by any Obligor to any Affiliate
or third party, except as disclosed in Annex 2.11;

(f)as of the date hereof or thereof, each Obligor has been using appropriate
statutory notice of registration in connection with its use of registered
Trademarks, proper marking practices in connection with the use of Patents, and
appropriate notice of copyright in connection with the publication of
Copyrights, in each case if material to the business of such Obligor;

(g)as of the date hereof or thereof, each Obligor uses adequate standards of
quality in the manufacture, distribution, and sale of all products sold in the
provision of all services rendered under or in connection with all Trademarks
owned by or licensed to such Obligor and has taken all action reasonably
necessary to ensure that all licensees of such Trademarks use such adequate
standards of quality;

(h)to the knowledge of each Obligor, as of the date hereof or thereof, the
conduct of each Obligor’s business does not infringe upon or otherwise
misappropriate or violate any trademark, patent, copyright, trade secret or
other intellectual property right owned or controlled by a third party; and no
claim has been made, in writing or, to such Obligor’s knowledge,
threatened, that the use of any Intellectual Property owned or used by any
Obligor (or any of its respective licensees) or the conduct of any Obligor’s
business infringes, misappropriates, or violates the asserted rights of any
third party;



24

--------------------------------------------------------------------------------

 



(i)to the best of each Obligor’s knowledge, as of the date hereof or thereof, no
third party is infringing upon or otherwise violating any rights in any
Intellectual Property owned or used by such Obligor, or any of its respective
licensees;

(j)as of the date hereof or thereof, no settlement or consents, covenants not to
sue, nonassertion assurances, or releases have been entered into by any Obligor
or to which any Obligor is bound that adversely affect any Obligor’s rights to
own or use any Intellectual Property; and

(k)as of the date hereof or thereof, no Obligor has made a previous assignment,
sale, transfer or agreement constituting a present or future assignment, sale,
transfer or agreement of any Intellectual Property that has not been terminated
or released, and there is no effective financing statement or other document or
instrument now executed, or on file or recorded in any public office, granting a
security interest in or otherwise encumbering any part of the Intellectual
Property, other than in favor of the Collateral Agent.

Section 3.Guarantee.

3.01The Guarantee.  The Subsidiary Guarantors hereby jointly and severally
guarantee to the Collateral Agent for the benefit of each of the Secured Parties
and their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations. The Subsidiary Guarantors hereby further jointly and severally
agree that if the Borrower shall fail to pay in full when due (whether at stated
or extended maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will jointly and severally pay the same
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

3.02Obligations Unconditional.  The obligations of the Subsidiary Guarantors
under Section 3.01 are irrevocable, absolute and unconditional, joint and
several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the satisfaction in full of the Guaranteed
Obligations), it being the intent of this Section 3 that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional under any
and all circumstances.  Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Subsidiary Guarantors hereunder, which shall
remain absolute and unconditional as described above:

 



25

--------------------------------------------------------------------------------

 



(a)at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(b)any of the acts mentioned in any of the provisions of this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement, the other Debt Documents or any
other agreement or instrument referred to herein or therein shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with; or

(d)any lien or security interest granted to, or in favor of, any Secured Party
as security for any of the Guaranteed Obligations shall fail to be perfected.

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever (except as expressly required by
this Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

3.03Reinstatement.  The obligations of the Subsidiary Guarantors under this
Section 3 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantors jointly and
severally agree that they will indemnify the Secured Parties on demand for all
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented fees and other charges of counsel (but excluding the allocated
costs of internal counsel)) incurred by the Secured Parties in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

3.04Subrogation.  The Subsidiary Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full in cash of all Guaranteed
Obligations (other than unasserted contingent indemnification obligations), and
the expiration and termination of all commitments to extend credit under all
Debt





26

--------------------------------------------------------------------------------

 



Documents, they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 3.01, whether by subrogation
or otherwise, against the Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.

3.05Remedies.  The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Revolving Credit
Agreement, the provisions specifying the existence of an event of default (and
shall be deemed to have become automatically due and payable in the
circumstances provided therein including, in the case of the Revolving Credit
Agreement, such provisions) for purposes of Section 3.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
or any Subsidiary Guarantors and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of Section
3.01.

3.06Continuing Guarantee.  The guarantee in this Section 3 is a continuing
guarantee of payment (and not of collection), and shall apply to all Guaranteed
Obligations whenever arising.

3.07Instrument for the Payment of Money.  Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 3 constitutes an instrument for
the payment of money, and consents and agrees that any Secured Party, at its
sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall have the right to bring motion action
under New York CPLR Section 3213.

3.08Rights of Contribution.  The Obligors hereby agree, as between themselves,
that if any Subsidiary Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Subsidiary Guarantor of any
Guaranteed Obligations, then each other Subsidiary Guarantor shall, on demand of
such Excess Funding Guarantor (but subject to the next sentence), pay to such
Excess Funding Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata
Share (as defined below and determined, for this purpose, without reference to
the properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed
Obligations.  The payment obligation of a Subsidiary Guarantor to any Excess
Funding Guarantor under this Section 3.08 shall be subordinate and subject in
right of payment to the prior payment in full of the obligations of such
Subsidiary Guarantor under the other provisions of this Section 3 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.

For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount





27

--------------------------------------------------------------------------------

 



in excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate fair
saleable value of all properties of such Subsidiary Guarantor (excluding any
shares of stock or other equity interest of any other Subsidiary Guarantor)
exceeds the amount of all the debts and liabilities of such Subsidiary Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder and any
obligations of any other Subsidiary Guarantor that have been Guaranteed by such
Subsidiary Guarantor) to (y) the amount by which the aggregate fair saleable
value of all properties of the Borrower and all of the Subsidiary Guarantors
exceeds the amount of all the debts and liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Obligors hereunder) of the Borrower and all of the Subsidiary
Guarantors, determined (A) with respect to any Subsidiary Guarantor that is a
party hereto on the date hereof, as of the date hereof, and (B) with respect to
any other Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes
a Subsidiary Guarantor hereunder.

3.09General Limitation on Guarantee Obligations.  In any action or proceeding
involving any state corporate or other law, or any Federal or state bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 3.01
would otherwise, taking into account the provisions of Section 3.08, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under Section
3.01, then, notwithstanding any other provision hereof to the contrary, the
amount of such liability shall, without any further action by such Subsidiary
Guarantor, any Secured Party or any other Person, be automatically limited and
reduced to the highest amount that is valid and enforceable and not subordinated
to the claims of other creditors as determined in such action or proceeding.

3.10Indemnity by Borrower.  In addition to all such rights of indemnity and
subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such Subsidiary Guarantor for the full amount of such payment
and such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part the
Guaranteed Obligations, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.

3.11Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of





28

--------------------------------------------------------------------------------

 



its obligations under the guarantee contained in this Section 3 in respect of
Swap Obligations (provided, however that each Qualified ECP Guarantor shall only
be liable under this Section 3.11 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
3.11, or otherwise under the guarantee contained in this Section 3, as it
relates to such other Obligor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this Section
3.11 shall remain in full force and effect until payment in full of all the
Secured Obligations (other than in respect of indemnities and contingent
Obligations not then due and payable).  Each Qualified ECP Guarantor intends
that this Section 3.11 constitute, and this Section 3.11 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Obligor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 4.Collateral.  As collateral security for the payment in full when due
(whether at stated maturity, by acceleration or otherwise), of its Secured
Obligations, each Obligor hereby pledges and grants to the Collateral Agent for
the benefit of the Secured Parties as hereinafter provided a security interest
in all of such Obligor’s right, title and interest in, to and under all of the
following property and assets, in each case whether tangible or intangible,
wherever located, and whether now owned by such Obligor or hereafter acquired
and whether now existing or hereafter coming into existence (all of the property
described in this Section 4 being collectively referred to herein as
“Collateral”):

(a)all Accounts, all Chattel Paper, all Deposit Accounts, all Documents, all
General Intangibles (including all Intellectual Property), all Instruments
(including all Promissory Notes), all Portfolio Investments, all Pledged Debt,
all Pledged Equity Interests, all Investment Property not covered by the
foregoing (including all Securities, all Securities Accounts and all Security
Entitlements with respect thereto and Financial Assets carried therein, and all
Commodity Accounts and Commodity Contracts), all letters of credit and
Letter-of-Credit Rights, all Money and all Goods (including Inventory and
Equipment), and all Commercial Tort Claims;

(b)to the extent related to any Collateral, all Supporting Obligations;

(c)to the extent related to any of the foregoing Collateral, all books,
correspondence, credit files, records, invoices and other papers (including all
tapes, cards, computer runs and other papers and documents in the possession or
under the control of such Obligor or any computer bureau or service company from
time to time acting for such Obligor); and

(d)all Proceeds of any of the foregoing Collateral.

IT BEING UNDERSTOOD, HOWEVER, that (A) in no event shall the security interest
granted under this Section 4 attach to (1) any contract, property rights,
obligation, instrument or agreement to which an Obligor is a party (or to any of
its rights or interests





29

--------------------------------------------------------------------------------

 



thereunder) if the grant of such security interest would constitute or result in
either (i) the abandonment, invalidation or unenforceability of any right, title
or interest of such Obligor therein or (ii) a breach or termination pursuant to
the terms of, or a default under, any such contract, property rights,
obligation, instrument or agreement (other than to the extent that any such
terms would be rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code as in effect in the relevant jurisdiction), or (2)
any Excluded Assets, and notwithstanding anything to the contrary provided in
this Agreement, the term “Collateral” shall not include, and the Obligors shall
not be deemed to have granted a security interest in, any Excluded Assets and
(B) the Obligors, may by notice to the Collateral Agent, exclude from the grant
of a security interest provided above in this Section 4, any Special Equity
Interest designated by the Borrower in reasonable detail to the Collateral Agent
in such notice (it being understood that the Borrower may at any later time
rescind any such designation by similar notice to the Collateral Agent).

Section 5.Certain Agreements Among Secured Parties.  Neither the Borrower nor
any of its Subsidiaries shall have any rights under this Section 5 and no
Secured Party shall have any obligations to the Borrower or any of its
Subsidiaries under this Section 5.

5.01Priorities; Additional Collateral.

(a)Pari Passu Status of Obligations.  Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that their
respective interests in the Security Documents and the Collateral shall rank
pari passu and that the Secured Obligations shall be equally and ratably secured
by the Security Documents subject to the terms hereof and the priority of
payment established in Section 8.06.

(b)Sharing of Guaranties and Liens.  Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that (i) such
Secured Party will not accept from any Subsidiary of the Borrower any guarantee
of any of the Guaranteed Obligations unless such guarantor simultaneously
guarantees the payment of all of the Guaranteed Obligations owed to all Secured
Parties, and (ii) such Secured Party will not hold, take, accept or obtain any
Lien upon any assets of any Obligor or any Subsidiary of the Borrower to secure
the payment and performance of the Secured Obligations except and to the extent
that such Lien is in favor of the Collateral Agent pursuant to this Agreement or
another Security Document to which the Collateral Agent is a party for the
benefit of all of the Secured Parties as provided herein.

Anything in this Section 5, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the





30

--------------------------------------------------------------------------------

 



provision by any Secured Party of any such financing, and no other Secured Party
shall be entitled to share in any Lien upon any Collateral granted to any
Secured Party to secure repayment of such debtor-in-possession financing;
provided, that no Secured Party shall be barred from objecting to any such
financing on the basis of adequate protection or any other grounds.

5.02Turnover of Collateral.  If a Secured Party acquires custody, control or
possession of any Collateral or the Proceeds therefrom, other than pursuant to
the terms of this Agreement or on account of any payment that is not expressly
prohibited hereby, such Secured Party shall promptly (but in any event within
five (5) Business Days) cause such Collateral or Proceeds to be Delivered in
accordance with the provisions of this Agreement.  Until such time as such
Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.

5.03Cooperation of Secured Parties.  Each Secured Party will cooperate with the
Collateral Agent and with each other Secured Party in the enforcement of the
Liens upon the Collateral and otherwise in order to accomplish the purposes of
this Agreement and the Security Documents.

5.04Limitation upon Certain Independent Actions by Secured Parties.  No Secured
Party shall have any right to institute any action or proceeding to enforce any
term or provision of the Security Documents or to enforce any of its rights in
respect of the Collateral or to exercise any other remedy pursuant to the
Security Documents or at law or in equity, for the purpose of realizing on the
Collateral, or by reason of jeopardy of any Collateral, or for the execution of
any trust or power hereunder (collectively, the “Specified Actions”), unless the
Required Secured Parties have delivered written instructions to the Collateral
Agent and the Collateral Agent shall have failed to act in accordance with such
instructions within thirty (30) days thereafter.  In such case but not
otherwise, the Required Secured Parties may appoint one Person to act on behalf
of the Secured Parties solely to take any of the Specified Actions (the
“Appointed Party”), and, upon the acceptance of its appointment as Appointed
Party, the Appointed Party shall be entitled to commence proceedings in any
court of competent jurisdiction or to take any other Specified Actions as the
Collateral Agent might have taken pursuant to this Agreement or the Security
Documents (in accordance with the directions of the Required Secured Parties). 
All parties hereto hereby acknowledge and agree that should the Appointed Party
act in accordance with this provision, the Appointed Party shall be delegated
the authority to take such Specified Actions (without any further action
necessary on the part of any Person), and that such Appointed Party will have
all the rights, remedies, benefits and powers as are granted to the Collateral
Agent pursuant hereto or pursuant to any Security Documents with respect to such
Specified Actions, in each case, to the extent permitted by applicable law;
provided, that, notwithstanding anything to the contrary herein or in any other
Loan Document, in no event shall the Collateral Agent be liable to any Person or
be responsible for any loss, claim, damage, liability and/or expense arising out
of, related to, in connection with, or as a result of any





31

--------------------------------------------------------------------------------

 



actions taken by such Appointed Party and in no event shall this provision limit
any of the rights, powers, privileges, remedies or benefits of the Collateral
Agent under the Loan Documents in any respect.

5.05No Challenges.  In no event shall any Secured Party take any action to
challenge, contest or dispute the validity, extent, enforceability, or priority
of the Collateral Agent’s Liens hereunder or under any other Security Document
with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such
action.  Each of the Secured Parties agrees that it will not take any action to
challenge, contest or dispute the validity, enforceability or secured status of
any other Secured Party’s claims against any Obligor (other than any such claim
resulting from a breach of this Agreement by a Secured Party, or any challenge,
contest or dispute alleging arithmetical error in the determination of a claim),
or that would have the effect of invalidating any such claim, or support any
Person who takes any such action.

5.06Rights of Secured Parties as to Secured Obligations.  Notwithstanding any
other provision of this Agreement, the right of each Secured Party to receive
payment of the Secured Obligations held by such Secured Party when due (whether
at the stated maturity thereof, by acceleration or otherwise), as expressed in
any instrument evidencing or agreement governing such Secured Obligations, or to
institute suit for the enforcement of such payment on or after such due date,
and the obligation of the Obligors to pay their respective Secured Obligations
when due, shall not be impaired or affected without the consent of such Secured
Party as required in accordance with the Debt Documents to which such Secured
Party is a party or its Secured Obligations are bound;  provided that,
notwithstanding the foregoing, each Secured Party agrees that it will not
attempt to exercise remedies with respect to any Collateral except as provided
in this Agreement or, in the case of the Revolving Administrative Agent, law.

5.07General Application.  This Section 5 shall be applicable both before and
after the institution of any Insolvency Proceeding involving Borrowers or any
other Obligor, including without limitation, the filing of any petition by or
against any Borrower or any other Obligor under the Bankruptcy Code, or any
other Insolvency Law, and all converted or succeeding cases in respect thereof,
and all references herein to any Borrower or any other Obligor shall be deemed
to apply to the trustee for such Borrower or such other Obligor and such
Borrower or such other Obligor as debtor-in-possession. The relative rights of
the Secured Parties in or to any distributions from or in respect of any
Collateral or proceeds of Collateral shall continue after the institution of any
Insolvency Proceeding involving any Borrower or any other Obligor on the same
basis as prior to the date of such institution. This Section 5 is a
“subordination agreement” under section 510(a) of the Bankruptcy Code and shall
be enforceable in any Insolvency Proceeding.





32

--------------------------------------------------------------------------------

 



Section 6.Designation of Designated Indebtedness; Recordkeeping, Etc. 

6.01Designation of Other Indebtedness.  The Borrower may at any time designate
as “Designated Indebtedness” hereunder any other Indebtedness intended by the
Borrower to be secured by the Collateral, provided that such Designated
Indebtedness satisfies at the time of incurrence thereof the terms and
conditions of the definition of “Secured Longer-Term Indebtedness” in the
Revolving Credit Agreement, Section 6.01(b)(ii) of the Revolving Credit
Agreement and the other provisions of the Revolving Credit Agreement, such
designation to be effected by delivery to the Collateral Agent of a notice
substantially in the form of Exhibit A or in such other form approved by the
Collateral Agent (a “Notice of Designation”), which notice shall identify such
Indebtedness, provide that such Indebtedness be designated as “Designated
Indebtedness” hereunder and be accompanied by a certificate of a Financial
Officer of the Borrower delivered to the Revolving Administrative Agent, each
Financing Agent (if any), each Designated Indebtedness Holder party hereto and
the Collateral Agent:

(a)certifying that such Indebtedness satisfies the conditions of this Section
6.01 and the Revolving Credit Agreement, and that after giving effect to such
designation and the incurrence of such Designated Indebtedness, no Default,
Event of Default or Trigger Event shall have occurred and be continuing and that
both immediately before and immediately after giving effect to such designation
and the incurrence of such Designated Indebtedness, the Borrower is in
compliance with Sections 6.01(b) and 6.07(a), (b), (d) and (e) of the Revolving
Credit Agreement;

(b)attaching (and certifying as true and complete) copies of the Designated
Indebtedness Documents for such Designated Indebtedness (including all schedules
and exhibits, and all amendments or supplements, thereto); and

(c) identifying the Financing Agent, if any, for such Designated Indebtedness
(or, if there is no Financing Agent for such Designated Indebtedness,
identifying each holder of such Designated Indebtedness).

No such designation shall be effective unless and until the Borrower and such
Financing Agent (or, if there is no Financing Agent, each such Designated
Indebtedness Holder) shall have executed and delivered to the Collateral Agent a
joinder agreement in form and substance satisfactory to the Collateral Agent,
appropriately completed and duly executed and delivered by each party thereto,
pursuant to which such Financing Agent (or, if there is no Financing Agent, each
such Designated Indebtedness Holder) shall have become a party hereto and
assumed the obligations of a Financing Agent (or Designated Indebtedness Holder)
hereunder, as applicable.

6.02Recordkeeping.  The Collateral Agent will maintain books and records
necessary to enable it to determine at any time all transactions under this
Agreement which have occurred on or prior to such time.  Each Obligor agrees
that such books and records maintained in good faith by the Collateral Agent
shall be conclusive as





33

--------------------------------------------------------------------------------

 



to the matters contained therein absent manifest error.  Each Obligor shall have
the right to inspect such books and records at any time upon reasonable prior
notice.  In the event of any conflict between the books and records maintained
by any Secured Party and the books and records of the Collateral Agent in
respect of such matters, the books and records of the Collateral Agent shall
control in the absence of manifest error.

Section 7.Covenants of the Obligors.  In furtherance of the grant of the
security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:

7.01Delivery and Other Perfection.

(a)With respect to any Portfolio Investment or other Collateral as to which
physical possession by the Collateral Agent, the Custodian or the Document
Custodian is required in order for such Portfolio Investment or Collateral to
have been “Delivered”, such Obligor shall take such actions as shall be
necessary to effect Delivery thereof on or prior to the Effective Date and
within ten (10) days after the acquisition thereof by an Obligor with respect to
any such Portfolio Investment or Collateral acquired after the Effective Date.
  Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian or the
Document Custodian is destroyed or lost not as a result of any action of the
Borrower, then: (i) in the case of any Investment in Indebtedness other than a
Noteless Assigned Loan, if such destroyed or lost document is an original
promissory note registered in the name of an Obligor, such original promissory
note shall constitute an “Undelivered Note” and the Borrower shall have up to
twenty (20) Business Days from the date when the Borrower has knowledge of such
loss or destruction to deliver to the Custodian or the Document Custodian, as
applicable, a replacement promissory note and comply with the requirements of
paragraph (1)(c)(x) of Schedule 1.01(d) to the Revolving Credit Agreement;
provided, that during such twenty (20) Business Day period the limitations under
paragraph (1)(a)(i) and (ii) of Schedule 1.01(d) to the Revolving Credit
Agreement shall apply; and (ii) in the case of any Noteless Assigned Loans, if
such destroyed instrument or document is an original transfer document or
instrument relating to such Noteless Assigned Loan, the Borrower shall have up
to twenty (20) Business Days from the date when the Borrower has knowledge of
such loss or destruction to deliver to the Document Custodian a replacement
instrument or document and comply with the requirements of paragraph (1)(c)(x)
of Schedule 1.01(d) to the Revolving Credit Agreement.  As to all other
Collateral, such Obligor shall cause the same to be Delivered within three (3)
Business Days of the acquisition thereof, provided that Delivery shall not be
required with respect to (1) accounts of the type described in clauses (A) – (E)
of Section 7.06 to the extent set forth therein, and (2) immaterial assets so
long as (x) such assets are not included in the Borrowing Base, (y) the
Collateral Agent has a perfected first priority lien (subject to Eligible Liens)
on such assets and no other Person exercises Control over such assets and such
assets have not been otherwise “Delivered” to any other Person, and (z) the
aggregate value of all such assets collectively described in this Section
7.01(a)(2) does not at any time exceed $75,000.  In addition, and without
limiting the generality of the foregoing, each Obligor shall promptly from time
to time give, execute, deliver, file, record, authorize or obtain all



34

--------------------------------------------------------------------------------

 



such financing statements, continuation statements, notices, instruments,
documents, account control agreements or any other agreements or consents or
other papers as may be necessary or as may be reasonably requested by the
Collateral Agent to create, preserve, perfect, maintain the perfection of or
validate the security interest granted pursuant hereto or to enable the
Collateral Agent to exercise and enforce its rights hereunder with respect to
such security interest, and without limiting the foregoing, shall:

(i)keep full and accurate books and records relating to the Collateral in all
material respects and (to the extent reasonably necessary to create, perfect or
maintain the priority of any liens granted to the Collateral Agent in such
Collateral) stamp or otherwise mark such books and records in such a manner as
the Collateral Agent may reasonably require in order to reflect the security
interests granted by this Agreement);

(ii)permit representatives of the Collateral Agent, upon reasonable notice, at
any time during normal business hours, to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Collateral Agent to be present at such Obligor’s place of business to
receive copies of communications and remittances relating to the Collateral, and
forward copies of any notices or communications received by such Obligor with
respect to the Collateral, all in such manner as the Collateral Agent may
reasonably require;

(iii)take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any Intellectual Property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office and the United States Copyright Office; and

(iv)at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Obligor’s title to or the Collateral Agent’s
security interest in all or any part of the Intellectual Property included in
the Collateral.

(b)Unless released from the Collateral pursuant to Section 10.03(e) or (f), once
any Portfolio Investment has been Delivered, the Obligors shall not take or
permit any action that would result in such Portfolio Investment no longer being
Delivered hereunder and shall promptly from time to time give, execute, deliver,
file, record, authorize or obtain all such financing statements, continuation
statements, notices, instruments, documents, account control agreements or any
other agreements or consents or other papers as may be necessary or desirable in
the judgment of the Collateral Agent to continue the Delivered status of any
Collateral.  Without limiting the generality of the foregoing, the Obligors
shall not terminate any arrangement with the Custodian or the Document Custodian
unless and until a successor Custodian or successor Document Custodian, as
applicable, in each case reasonably satisfactory to the Collateral Agent has
been appointed and has executed all documentation necessary to



35

--------------------------------------------------------------------------------

 



continue the Delivered status of the Collateral, which documentation shall be in
form and substance satisfactory to the Collateral Agent.

7.02Name; Jurisdiction of Organization, Etc.  Each Obligor agrees that (a)
without providing at least twenty (20) days prior written notice to the
Collateral Agent (or such shorter period as may be approved by the Collateral
Agent in its sole discretion), such Obligor will not change its name, its place
of business or, if more than one, chief executive office, or its mailing address
or organizational identification number if it has one, (b) if such Obligor does
not have an organizational identification number and later obtains one, such
Obligor will forthwith notify the Collateral Agent of such organizational
identification number, and (c) such Obligor will not change its type of
organization, jurisdiction of organization or other legal structure unless such
change is specifically permitted hereby or by the Revolving Credit Agreement and
such Obligor provides the Collateral Agent with at least twenty (20) days prior
written notice of such permitted change (or such shorter period as may be
approved by the Collateral Agent in its sole discretion).

7.03Other Liens, Financing Statements or Control.  Except  as otherwise
permitted under Section 6.02 of the Revolving Credit Agreement and the
applicable provisions of each other Debt Document, the Obligors shall not (a)
create or suffer to exist any Lien upon or with respect to any Collateral, (b)
file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to any of the Collateral in which the Collateral Agent is not named as
the sole Collateral Agent for the benefit of the Secured Parties, or (c) cause
or permit any Person other than the Collateral Agent to have NYUCC Control of
any Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right constituting part of the Collateral.

7.04Transfer of Collateral.  Except as otherwise permitted under the Revolving
Credit Agreement and the other Debt Documents, the Obligors shall not sell,
transfer, assign, license or grant an option or otherwise dispose of any
Collateral.

7.05Additional Subsidiary Guarantors.  As contemplated by the Revolving Credit
Agreement, new Subsidiaries (other than an SBIC Subsidiary) of the Borrower
formed or acquired by the Borrower after the date hereof, existing Subsidiaries
of the Borrower that after the date hereof cease to constitute SBIC Subsidiaries
under the Revolving Credit Agreement, and any other Person that otherwise
becomes a Subsidiary (other than an SBIC Subsidiary) within the meaning of the
definition thereof, are required to become a “Subsidiary Guarantor” under this
Agreement, by executing and delivering to the Collateral Agent a Guarantee
Assumption Agreement in the form of Exhibit B hereto.  Accordingly, upon the
execution and delivery of any such Guarantee Assumption Agreement by any such
Subsidiary, such Subsidiary shall automatically and immediately, and without any
further action on the part of any Person, become a “Subsidiary Guarantor” and an
“Obligor” for all purposes of this Agreement, and Annexes 2.05,  2.06,  2.07,
 2.08,  2.09,  2.10 and 2.11 hereto shall be deemed to be supplemented in the
manner specified in such Guarantee Assumption Agreement.  In addition, upon
execution and





36

--------------------------------------------------------------------------------

 



delivery of any such Guarantee Assumption Agreement, the new Subsidiary
Guarantor makes the representations and warranties set forth in Section 2 as of
the date of such Guarantee Assumption Agreement and shall be permitted to update
the Annexes with respect to such Subsidiary.

7.06Control Agreements.  No Obligor shall open or maintain any account with any
bank, securities intermediary or commodities intermediary (other than (A) any
Agency Account (as defined in the Revolving Credit Agreement), (B) any such
accounts which hold solely money or financial assets of an SBIC Subsidiary, (C)
any payroll account so long as such payroll account is coded as such, (D)
withholding tax and fiduciary accounts or any trust account maintained solely on
behalf of a Portfolio Investment, and (E) any account in which the aggregate
value of deposits therein, together with all other such accounts under this
clause (E), does not at any time exceed $75,000, provided that in the case of
each of the foregoing clauses (A) through (E), no other Person (other than the
depository institution at which such account is maintained) shall have NYUCC
Control over such account and such account shall not have been otherwise
“Delivered” to any other Person) unless such Obligor has notified the Collateral
Agent of such account and the Collateral Agent has NYUCC Control over such
account pursuant to a control agreement in form and substance reasonably
satisfactory to the Collateral Agent.

7.07Revolving Credit Agreement.  Each Subsidiary Guarantor agrees to perform,
comply with and be bound by the covenants of the Revolving Credit Agreement
(which provisions are incorporated herein by reference), applicable to such
Subsidiary Guarantor as if each Subsidiary Guarantor were a signatory to the
Revolving Credit Agreement.

7.08Pledged Equity Interests. 

(a)In the event any Obligor acquires rights in any Pledged Equity Interest after
the date hereof or any Excluded Equity Interest held by any Obligor becomes a
Pledged Equity Interest after the date hereof because it ceases to constitute an
Excluded Equity Interest, such Obligor shall promptly deliver to the Collateral
Agent a completed Pledge Supplement, together with all supplements to Annexes
thereto, reflecting such new Pledged Equity Interests. Notwithstanding the
foregoing, it is understood and agreed that the security interest of the
Collateral Agent shall attach to all Pledged Equity Interests immediately upon
any Obligor’s acquisition of rights therein and shall not be affected by the
failure of any Obligor to deliver a supplement to Annex 2.07 as required hereby;

(b)Without the prior written consent of the Collateral Agent, no Obligor shall
vote to enable or take any other action to: (a) amend or terminate any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially and adversely changes the rights of such Obligor with respect to any
Pledged Equity Interest or that adversely affects the validity, perfection or
priority



37

--------------------------------------------------------------------------------

 



of the Collateral Agent’s security interest or the ability of the Collateral
Agent to exercise its rights and remedies under this Agreement with respect to
such Pledged Equity Interest, (b) other than as permitted under the Revolving
Credit Agreement and each other Debt Document, permit any issuer of any Pledged
Equity Interest to dispose of all or a material portion of their assets, or (c)
cause any issuer of any Pledged Equity Interests which are interests in a
partnership or limited liability company and which are not securities (for
purposes of the NYUCC) on the date hereof or the date acquired (if later) to
elect or otherwise take any action to cause such Pledged Equity Interests to be
treated as securities for purposes of the NYUCC; except if such Obligor shall
promptly notify the Collateral Agent in writing of any such election or action
and, in such event, shall take all steps necessary or advisable in the
Collateral Agent’s reasonable discretion to establish the Collateral Agent’s
NYUCC Control thereof;

(c)Each Obligor consents to the grant by each other Obligor of a security
interest in all Pledged Equity Interests to the Collateral Agent and, without
limiting the foregoing, consents to the transfer of any Pledged Equity Interest
to the Collateral Agent or its nominee following the occurrence and during the
continuation of an Event of Default and to the substitution of the Collateral
Agent or its nominee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto; and

(d)All Pledged Interests that are Equity Interests of Subsidiaries shall at all
times be Delivered.

7.09Voting Rights, Dividends, Etc. in Respect of Pledged Interests. 

(a)So long as no Event of Default or Trigger Event shall have occurred and be
continuing:

(i)each Obligor may exercise any and all voting and other consensual rights
pertaining to any Pledged Interests for any purpose not inconsistent with the
terms of this Agreement or any Debt Document; provided,  however, that (A) each
Obligor will give the Collateral Agent at least five (5) Business Days’ notice
of the manner in which it intends to exercise, or the reasons for refraining
from exercising, any such right that could reasonably be expected to adversely
affect in any material respect the value, liquidity or marketability of any
Collateral or the creation, perfection and priority of the Collateral Agent’s
Lien; and (B) none of the Obligors will exercise or refrain from exercising any
such right, as the case may be, if the Collateral Agent gives an Obligor notice
that, in the Collateral Agent’s judgment, such action (or inaction) could
reasonably be expected to adversely affect in any material respect the value,
liquidity or marketability of any Collateral or the creation, perfection and
priority of the Collateral Agent’s Lien or the ability of the Collateral Agent
to exercise its rights and remedies under this Agreement with respect to such
Pledged Interest;  



38

--------------------------------------------------------------------------------

 



(ii)each of the Obligors may receive and retain any and all dividends, interest
or other distributions paid in respect of the Pledged Interests to the extent
permitted by the Debt Documents; provided,  however, that (except with respect
to any Pledged Interest that is also a Portfolio Investment) any and all (A)
dividends and interest paid or payable other than in cash in respect of, and
Instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Debt
Documents, shall constitute Collateral, be Delivered hereunder and remain
subject to the Lien of the Collateral Agent to hold as Pledged Interests, and
shall, if received by any of the Obligors, be received in trust for the benefit
of the Collateral Agent, shall be segregated from the other property or funds of
the Obligors, and shall be forthwith delivered to the Collateral Agent in the
exact form received with any necessary indorsement and/or appropriate stock
powers duly executed in blank, to be held by the Collateral Agent as Pledged
Interests and as further collateral security for the Secured Obligations;
provided that the Obligors shall be permitted to take any action with respect to
cash described in clauses (B) and (C) not prohibited by the other Debt
Documents; and

(iii)the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to any Obligor all such proxies and other instruments as such Obligor
may reasonably request for the purpose of enabling such Obligor to exercise the
voting and other rights which it is entitled to exercise pursuant to Section
7.09(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to Section
7.09(a)(ii) hereof.

(b)Automatically upon the occurrence and during the continuance of an Event of
Default or a Trigger Event:

(i)all rights of each Obligor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section 7.09(a)(i)
hereof, and to receive the dividends, distributions, interest and other payments
that it would otherwise be authorized to receive and retain pursuant to Section
7.09(a)(ii) hereof, shall cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights and to receive and hold as
Pledged Interests such dividends, distributions and interest payments;

(ii)the Collateral Agent is authorized to notify each debtor with respect to the
Pledged Debt or other Portfolio Investments to make payment directly to the
Collateral Agent (or its designee) and may collect any and all



39

--------------------------------------------------------------------------------

 



moneys due or to become due to any Obligor in respect of the Pledged Debt or
other Portfolio Investments, and each of the Obligors hereby authorizes each
such debtor to make such payment directly to the Collateral Agent (or its
designee) without any duty of inquiry;

(iii)without limiting the generality of the foregoing, the Collateral Agent may
at its option exercise any and all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to any of the Pledged
Interests or any Portfolio Investments as if it were the absolute owner thereof,
including the right to exchange, in its discretion, any and all of the Pledged
Interests or any Portfolio Investments upon the merger, consolidation,
reorganization, recapitalization or other adjustment of any issuer thereof, or
upon the exercise by any such issuer of any right, privilege or option
pertaining to any Pledged Interests or any Portfolio Investments, and, in
connection therewith, to deposit and deliver any and all of the Pledged
Interests or any Portfolio Investments with any committee, depository, transfer
agent, registrar or other designated agent upon such terms and conditions as it
may determine; and

(iv)all dividends, distributions, interest and other payments that are received
by any of the Obligors contrary to the provisions of Section 7.09(b)(i) hereof
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Obligors, and shall be forthwith paid over to
the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.

7.10Commercial Tort Claims.  Each Obligor agrees that with respect to any
Commercial Tort Claim in excess of $100,000  individually hereafter arising it
shall deliver to the Collateral Agent a completed Pledge Supplement, together
with all supplements to Annexes thereto, identifying such new Commercial Tort
Claims.

7.11Intellectual Property.  Each Obligor hereby covenants and agrees as follows:

(a)it shall not do any act or omit to do any act whereby any of the Intellectual
Property which such Obligor determines in its reasonable business judgment is
material to the business of such Obligor may lapse, or become abandoned,
dedicated to the public, or unenforceable, or which would adversely affect the
validity, grant, or enforceability of the security interest granted therein;

(b)it shall not, with respect to any Trademarks which such Obligor determines in
its reasonable business judgment are material to the business of such Obligor,
cease the use of any of such Trademarks or fail to maintain the level of the
quality of products sold and services rendered under any such Trademarks at a
level which such Obligor determines in its reasonable business judgment to be
appropriate to maintain the value of such Trademarks, and each Obligor shall



40

--------------------------------------------------------------------------------

 



take all steps reasonably necessary to ensure that licensees of such Trademarks
use such consistent standards of quality;

(c)it shall promptly notify the Collateral Agent if it knows or has reason to
know that any item of the Intellectual Property that is material to the business
of any Obligor may become (a) abandoned or dedicated to the public or placed in
the public domain, (b) invalid or unenforceable, or (c) subject to any adverse
determination or development (including the institution of proceedings) in any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court, other than in the ordinary course of prosecuting
and/or maintaining the applications or registrations of such Intellectual
Property;

(d)it shall take all reasonable steps in the United States Patent and Trademark
Office, the United States Copyright Office, any state registry or any foreign
counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its
business which is now or shall become included in the Intellectual Property
Collateral;

(e)in the event that it has knowledge that any Intellectual Property owned by or
exclusively licensed to any Obligor is infringed, misappropriated, or diluted by
a third party, such Obligor shall, except as it determines otherwise in its
reasonable business judgment, promptly take all reasonable actions to stop such
infringement, misappropriation, or dilution and protect its rights in such
Intellectual Property including, but not limited to, the initiation of a suit
for injunctive relief and to recover damages;

(f)it shall promptly (but in no event more than thirty (30) days after any
Obligor obtains knowledge thereof) report to the Collateral Agent (i) the filing
by or on behalf of such Obligor of any application to register any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign counterpart of the foregoing
and (ii) the registration of any Intellectual Property owned by such Obligor by
any such office, in each case by executing and delivering to the Collateral
Agent a completed Pledge Supplement, together with all supplements to Annexes
thereto;

(g)it shall, promptly upon the reasonable request of the Collateral Agent,
execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property Collateral, whether now owned
or hereafter acquired by or on behalf of such Obligor, including intellectual
property security agreements in the form of Exhibit C hereto;



41

--------------------------------------------------------------------------------

 



(h)it shall hereafter use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that could reasonably be expected to materially impair or prevent the
creation of a security interest in, or the assignment of, such Obligor’s rights
and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;

(i)it shall take all steps reasonably necessary to protect the secrecy of all
Trade Secrets, including entering into confidentiality agreements with its
employees and labeling and restricting access to secret information and
documents; and

(j)it shall continue to collect, at its own expense, all amounts due or to
become due to such Obligor in respect of the Intellectual Property Collateral or
any portion thereof.  In connection with such collections, each Obligor may take
(and, while an Event of Default exists, at the Collateral Agent’s reasonable
direction, shall take) such action as such Obligor or the Collateral Agent may
deem reasonably necessary or advisable to enforce collection of such
amounts.  Notwithstanding the foregoing, while an Event of Default exists, the
Collateral Agent shall have the right at any time, to notify, or require any
Obligor to notify, any obligors with respect to any such amounts of the
existence of the security interest created hereby.

Section 8.Acceleration Notice; Remedies; Distribution of Collateral.

8.01Notice of Acceleration.  Upon receipt by the Collateral Agent of a written
notice from any Secured Party which (i) expressly refers to this Agreement, (ii)
describes an event or condition which has occurred and is continuing and (iii)
expressly states that such event or condition constitutes an Acceleration as
defined herein, the Collateral Agent shall promptly notify each other party
hereto (other than Obligors) of the receipt and contents thereof (any such
notice is referred to herein as a “Acceleration Notice”).

8.02Preservation of Rights.  The Collateral Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

8.03Events of Default, Etc.  During the period during which an Event of Default
or a Trigger Event shall have occurred and be continuing:

(a)each Obligor shall, at the request of the Collateral Agent, assemble the
Collateral owned by it at such place or places, reasonably convenient to both
the Collateral Agent and such Obligor, designated in the Collateral Agent’s
request;

(b)the Collateral Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend



42

--------------------------------------------------------------------------------

 



the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;

(c)the Collateral Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code (whether
or not the Uniform Commercial Code is in effect in the jurisdiction where the
rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the laws in effect in any jurisdiction
where any rights and remedies hereunder may be asserted, including the right, to
the fullest extent permitted by applicable law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Collateral Agent were the sole and absolute owner thereof (and each Obligor
agrees to take all such action as may be appropriate to give effect to such
right);

(d)the Collateral Agent in its discretion may, in its name or in the name of any
Obligor or otherwise, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so; and

(e)the Collateral Agent may, upon reasonable prior notice (provided that at
least ten (10) Business Days’ prior notice shall be deemed to be reasonable) to
the Obligors of the time and place (or, if such sale is to take place on the
NYSE or any other established exchange or market, prior to the time of such sale
or other disposition), with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Collateral Agent, the other Secured Parties or any of their respective
agents, sell, assign or otherwise dispose of all or any part of such Collateral,
at such place or places as the Collateral Agent deems appropriate, and for cash
or for credit or for future delivery (without thereby assuming any credit risk),
at public or private sale, without demand of performance or notice of intention
to effect any such disposition or of the time or place thereof (except such
notice as is required above or by applicable statute and cannot be waived), and
the Collateral Agent or any other Secured Party or anyone else may be the
purchaser, assignee or recipient of any or all of the Collateral so disposed of
at any public sale (or, to the extent permitted by law, at any private sale) and
thereafter, to the fullest extent permitted by law, hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Obligors, any such demand, notice
and right or equity being hereby expressly waived and released, to the fullest
extent permitted by law.

The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

The proceeds of each collection, sale or other disposition under this Section
8.03 shall be applied in accordance with Section 8.06.





43

--------------------------------------------------------------------------------

 



The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  The Obligors acknowledge
that any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.

8.04Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 8.03 are insufficient to cover the costs
and expenses of such realization and the payment in full of the Secured
Obligations, the Obligors shall remain liable for any such deficiency.

8.05Private Sale.  The Collateral Agent and the Secured Parties shall incur no
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 8.03 conducted in a commercially reasonable
manner.  Each Obligor hereby waives any claims against the Collateral Agent or
any other Secured Party arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Collateral Agent accepts the
first offer received and does not offer the Collateral to more than one offeree,
so long as such private sale was conducted in a commercially reasonable manner.

8.06Application of Proceeds.  Except as otherwise herein expressly provided,
after the occurrence and during the continuance of an Event of Default or a
Trigger Event and pursuant to the exercise of any remedies under this Section 8,
the proceeds of any collection, sale or other realization of all or any part of
the Collateral of any Obligor (including any other cash of any Obligor at the
time held by the Collateral Agent under this Agreement) shall be applied by the
Collateral Agent as follows:

First, to the payment of costs and expenses of such collection, sale or other
realization, including reasonable out-of-pocket costs and expenses of the
Collateral Agent and the reasonable fees and expenses of its agents and counsel,
and all expenses incurred and advances made by the Collateral Agent in
connection therewith;

Second, to the payment of any fees and other amounts then owing by such Obligor
to (x) the Collateral Agent in its capacity as such, (y) the Revolving
Administrative Agent in its capacity as such and (z) any Financing Agent in its
capacity as such (in the case of clauses (x), (y) and (z), ratably based on the
aggregate amount of such fees and other amounts);





44

--------------------------------------------------------------------------------

 



Third, to the payment of the Secured Obligations of such Obligor then due and
payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof, the outstanding principal amount
of the Loans under the Revolving Credit Agreement shall be deemed then due and
payable whether or not any Acceleration of such loans has occurred); and

Fourth, after application as provided in clauses “First”,  “Second”,  and
“Third” above, to the payment to the respective Obligor, or their respective
successors or assigns, or as a court of competent jurisdiction may direct, of
any surplus then remaining.

For the avoidance of doubt, payments made pursuant to Section 2.08(b), (c) or
(d) of the Revolving Credit Agreement (or any analogous provisions in any
amendment, modification, supplement, amendment, restatement, extension,
refinancing or replacement thereof) shall not be subject to this Section 8.06 or
to Section 5.02, unless the Collateral Agent, after the occurrence and
continuation of an Event of Default, has directed the actions giving rise to
such payments.

In making the allocations required by this Section 8, the Collateral Agent may
rely upon its records and information supplied to it pursuant to Section 9.02,
and the Collateral Agent shall have no liability to any of the other Secured
Parties for actions taken in reliance on such information, except to the extent
of its gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Collateral
Agent may, in its sole discretion, at the time of any application under this
Section 8, withhold all or any portion of the proceeds otherwise to be applied
to the Secured Obligations as provided above and maintain the same in a
segregated cash collateral account in the name and under the exclusive NYUCC
Control of the Collateral Agent, to the extent that it in good faith believes
that the information provided to it pursuant to Section 9.02 is either
incomplete or inaccurate and that application of the full amount of such
proceeds to the Secured Obligations would be disadvantageous to any Secured
Party.  All distributions made by the Collateral Agent pursuant to this Section
8 shall be final (subject to any decree of any court of competent jurisdiction),
and the Collateral Agent shall have no duty to inquire as to the application by
the other Secured Parties of any amounts distributed to them.

Excluded Swap Obligations with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from other
Obligors to preserve the allocation to Secured Obligations otherwise set forth
above in this Section 8.06.

8.07Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default or Trigger Event has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default or Trigger Event, the Collateral Agent is hereby appointed
the attorney-in-fact of each Obligor for the purpose of carrying out the
provisions of this Section 8 and taking any action and executing any instruments
which the Collateral Agent may reasonably





45

--------------------------------------------------------------------------------

 



deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest.  Without
limiting the generality of the foregoing, so long as the Collateral Agent shall
be entitled under this Section 8 to make collections in respect of the
Collateral, the Collateral Agent shall have the right and power to receive,
endorse and collect all checks made payable to the order of any Obligor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

8.08Intellectual Property.  For the purpose of enabling the Collateral Agent,
upon the occurrence and during the continuance of an Event of Default or a
Trigger Event, to exercise rights and remedies hereunder at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Obligor hereby grants to the Collateral Agent, if and only to the
extent of such Obligor’s rights to grant the same, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral (other than any Excluded Assets) now owned or hereafter acquired by
such Obligor (exercisable without payment of royalty or other compensation to
such Obligor).  Such license shall include access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout thereof.  If any Event of Default shall have
occurred and be continuing, upon the written demand of the Collateral Agent,
each Obligor shall execute and deliver to the Collateral Agent an assignment or
assignments of any registered Patents, Trademarks (including goodwill) and/or
Copyrights and such other documents as are necessary or appropriate to carry out
the intent and purposes hereof.

Section 9.The Collateral Agent.

9.01Appointment; Powers and Immunities.  Each Revolving Lender, the Revolving
Administrative Agent, each Financing Agent and, by acceptance of the benefits of
this Agreement and the other Security Documents, each Designated Indebtedness
Holder, hereby irrevocably appoints ING as its agent hereunder and authorizes
ING to take such actions on its behalf and to exercise such powers as are
delegated to the Collateral Agent by the terms of this Agreement, together with
such actions and powers as are reasonably incidental thereto.  Without limiting
the generality of the foregoing, it is understood that such powers authorize the
Collateral Agent to enter into the agreements and the other documents
contemplated by Section 5.08(c) of the Revolving Credit Agreement on behalf of
itself and the other Secured Parties hereunder.  The Collateral Agent (which
term as used in this sentence and in Section 9.06 and the first sentence of
Section 9.07 shall include reference to its Affiliates and its own and its
Affiliates’ officers, directors, employees and agents):

(a)shall have no duties or obligations except those expressly set forth in this
Agreement and shall not by reason of this Agreement be a trustee for, a
fiduciary with respect to or subject to any other implied duties with respect
to, the Revolving Administrative Agent, any Revolving Lender, any Financing
Agent or any Designated Indebtedness Holder regardless of whether a Default or
Trigger Event has occurred and is continuing;



46

--------------------------------------------------------------------------------

 



(b)shall not be responsible to the Revolving Lenders, the Revolving
Administrative Agent, the Financing Agents or the Designated Indebtedness
Holders for or have any duty to ascertain or inquire into any recitals,
statements, representations or warranties contained in or made in connection
with this Agreement or in any notice delivered hereunder, or in any other
certificate, report or other document referred to or provided for in, or
received by it under, this Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
agreement, instrument or document referred to or provided for herein or therein
or for any failure by the Obligors or any other Person to perform or observe any
of its obligations hereunder;

(c)shall not be required to initiate or conduct any litigation or collection
proceedings hereunder except, subject to Section 9.07, for any such litigation
or proceedings relating to the enforcement of the guarantee set forth in Section
3, or the Liens created pursuant to Section 4; and

(d)shall not be responsible for any action taken or not taken by it hereunder or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith, except for its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.

9.02Information Regarding Secured Parties.  The Borrower will at such times and
from time to time as shall be reasonably requested by the Collateral Agent
supply a list in form and detail reasonably satisfactory to the Collateral Agent
setting forth the amount of the Secured Obligations held by each Secured Party
(excluding, so long as ING is both the Collateral Agent and the Revolving
Administrative Agent, the Revolving Credit Agreement Obligations) as at a date
specified in such request.  The Collateral Agent shall provide any such list to
any Secured Party upon request.  The Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, such information, and
such information shall be conclusive and binding for all purposes of this
Agreement, except to the extent the Collateral Agent shall have been notified by
a Secured Party in writing that such information as set forth on any such list
is inaccurate or in dispute between such Secured Party and the Borrower.

9.03Reliance by Collateral Agent.  The Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other
communication (including any thereof by telephone, telecopy, telex, telegram,
cable or electronic mail) believed by it to be genuine and to have been signed
or sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Collateral Agent.  As to any matters not expressly provided for by this
Agreement, the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or thereunder in accordance with
instructions given by (i) the Required Secured Parties or (ii) where expressly
permitted for in Section 10.03, the Required Revolving Lenders and the Required
Designated Indebtedness Holders, as applicable, and such instructions of the (i)
Required





47

--------------------------------------------------------------------------------

 



Secured Parties or (ii) where expressly permitted for in Section 10.03, the
Required Revolving Lenders and the Required Designated Indebtedness Holders, as
applicable, and any action taken or failure to act pursuant thereto shall be
binding on all of the Secured Parties.  If in one or more instances the
Collateral Agent takes any action or assumes any responsibility not specifically
delegated to it pursuant to this Agreement, neither the taking of such action
nor the assumption of such responsibility shall be deemed to be an express or
implied undertaking on the part of the Collateral Agent that it will take the
same or similar action or assume the same or similar responsibility in any other
instance.

9.04Rights as a Secured Party.  With respect to its obligation to extend credit
under the Revolving Credit Agreement, ING (and any successor acting as
Collateral Agent) in its capacity as a Revolving Lender under the Revolving
Credit Agreement shall have the same rights and powers hereunder as any other
Secured Party and may exercise the same as though it were not acting as
Collateral Agent, and the term “Secured Party” or “Secured Parties” shall,
unless the context otherwise indicates, include the Collateral Agent in its
individual capacity.  ING (and any successor acting as Collateral Agent) and its
Affiliates may (without having to account therefor to any other Secured Party)
accept deposits from, lend money to, make investments in and generally engage in
any kind of banking, trust or other business with any of the Obligors (and any
of their Subsidiaries or Affiliates) as if it were not acting as Collateral
Agent, and ING and its Affiliates may accept fees and other consideration from
any of the Obligors for services in connection with this Agreement or otherwise
without having to account for the same to the other Secured Parties.

9.05Indemnification.  Each Revolving Lender, the Revolving Administrative Agent
(but only to the extent the Revolving Administrative Agent and the Collateral
Agent are not the same Person), each Financing Agent and, by acceptance of the
benefits of this Agreement and the other Security Documents, each Designated
Indebtedness Holder, severally agrees to indemnify the Collateral Agent and each
Related Party of the Collateral Agent (each such Person being called an
“Indemnitee”) (to the extent not reimbursed under Section 10.04, but without
limiting the obligations of the Obligors under Section 10.04) ratably in
accordance with the aggregate Secured Obligations held by the Revolving Lenders
and the Designated Indebtedness Holders, for any and all liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against any Indemnitee (including by any
other Secured Party) arising out of, in connection with, or by reason of any
actual or probable claim, litigation, investigation or proceeding, whether based
in contract, tort or any other theory and regardless of whether any Indemnitee
is a party thereto, in connection with or in any way relating to or arising out
of this Agreement, any other Debt Documents, or any other documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby (including the costs and expenses that the Obligors are obligated to pay
under Section 10.04, but excluding, unless an Event of Default or a Trigger
Event has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents; provided,
that such indemnity





48

--------------------------------------------------------------------------------

 



shall not as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, claims, damages, penalties or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

9.06Non-Reliance on Collateral Agent and Other Secured Parties.  The Revolving
Administrative Agent and each Financing Agent (and each Revolving Lender and
each Designated Indebtedness Holder by acceptance of the benefits of this
Agreement and the other Security Documents) agrees that it has, independently
and without reliance on the Collateral Agent or any other Secured Party, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of the Borrower, the Subsidiary Guarantors and their
Subsidiaries and decision to extend credit to the Borrower in reliance on this
Agreement and that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under or based on this
Agreement and any Debt Document to which it is a party.  Except as otherwise
expressly provided herein, the Collateral Agent shall not be required to keep
itself informed as to the performance or observance by any Obligor of this
Agreement, any other Debt Document or any other document referred to or provided
for herein or therein or to inspect the properties or books of any Obligor.  The
Collateral Agent shall not have any duty or responsibility to disclose, and
shall not be liable for failure to disclose, any information relating to any
Obligor or any of its Subsidiaries (or any of their Affiliates) that may come
into the possession of the Collateral Agent or any of its Affiliates, except for
notices, reports and other documents and information expressly required to be
furnished to the other Secured Parties by the Collateral Agent hereunder.

9.07Failure to Act.  Except for action expressly required of the Collateral
Agent hereunder, the Collateral Agent shall in all cases be fully justified in
failing or refusing to act hereunder unless it shall receive further assurances
to its satisfaction from the other Secured Parties of their indemnification
obligations under Section 9.05 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such
action.  The Collateral Agent shall not be required to take any action that in
the judgment of the Collateral Agent would violate any applicable law.

9.08Resignation of Collateral Agent.  Subject to the appointment and acceptance
of a successor Collateral Agent as provided below, the Collateral Agent may
resign at any time by notifying the other Secured Parties and the
Obligors.  Upon any such resignation, the Required Secured Parties shall have
the right, with the consent of the Borrower not to be unreasonably withheld,
conditioned or delayed provided that no such consent shall be required if an
Event of Default or a Trigger Event has occurred and is continuing to appoint a
successor Collateral Agent.  If no successor Collateral Agent shall have been so
appointed by the Required Secured Parties and shall have accepted such
appointment within thirty (30) days after the retiring Collateral Agent gives
notice of its resignation, then the retiring Collateral Agent may, on behalf of
the other Secured





49

--------------------------------------------------------------------------------

 



Parties, appoint a successor Collateral Agent, that shall be a financial
institution that has an office in New York, New York and has a combined capital
and surplus and undivided profits of at least $1,000,000,000.  Upon the
acceptance of its appointment as Collateral Agent hereunder by a successor
Collateral Agent, such successor Collateral Agent shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder.  After any retiring Collateral Agent’s
resignation hereunder as Collateral Agent, the provisions of this Section 9
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Collateral Agent.  The
Borrower shall pay to any successor Collateral Agent the fees and charges
necessary to induce such successor Collateral Agent to accept its appointment
hereunder, such payment to be made as and when invoiced by the successor
Collateral Agent.

9.09Agents and Attorneys-in-Fact.  The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible in any way
for such agents or attorneys-in-fact selected by it in good faith.

Section 10.Miscellaneous.

10.01Notices.  All notices, requests, consents and other demands hereunder and
other communications provided for herein shall be given or made in writing, (a)
to any party hereto, telecopied (to the extent provided in the Revolving Credit
Agreement), emailed or delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages to this Agreement or,
in the case of any Financing Agent or Designated Indebtedness Holder that shall
become a party hereto after the date hereof, at such “Address for Notices” as
shall be specified pursuant to or in connection with the joinder agreement
executed and delivered by such Financing Agent or Designated Indebtedness Holder
pursuant to Section 6.01 (provided that notices to any Subsidiary Guarantor
shall be given to such Subsidiary Guarantor care of the Borrower at the address
for the Borrower specified herein) or (b) as to any party, at such other address
as shall be designated by such party in a written notice to each other
party.  All notices to any Revolving Lender or Designated Indebtedness Holder
that is not a party hereto shall be given to the Revolving Administrative
Agent for such Revolving Lender or the Financing Agent for such Designated
Indebtedness Holder (or, if there is no Financing Agent, to each Designated
Indebtedness Holder).

10.02No Waiver.  No failure on the part of the Collateral Agent or any Secured
Party to exercise, and no course of dealing with respect to, and no delay in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise by the Collateral Agent or any
Secured Party of any right, power or remedy, or any abandonment or
discontinuance of steps to enforce such right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The rights and remedies of the Collateral Agent and the Secured Parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement





50

--------------------------------------------------------------------------------

 



or consent to any departure by the Obligors therefrom shall in any event be
effective unless the same shall be permitted by Section 10.03, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.

10.03Amendments to Security Documents, Etc.  Except as otherwise provided in any
Security Document, the terms of this Agreement and the other Security Documents
may be waived, altered, amended or modified only by an agreement or agreements
in writing duly executed and entered into by each Obligor and the Collateral
Agent, with the consent of the Required Secured Parties, the Required Revolving
Lenders and the Required Designated Indebtedness Holders;  provided that:

(a)no such amendment shall adversely affect the relative rights of any Secured
Party as against any other Secured Party without the prior written consent of
such first Secured Party;

(b)without the prior written consent of each of the Revolving Lenders under the
Revolving Credit Agreement, the Collateral Agent shall not release all or
substantially all of the collateral under the Security Documents or release all
or substantially all of the Subsidiary Guarantors from their guarantee
obligations under Section 3 hereof prior to the Termination Date (except that if
any amounts have become due and payable in respect of (x) interest on or
principal of any Designated Indebtedness Obligations or (y) Hedging Agreement
Obligations, and shall have remained unpaid for thirty (30) or more days, then
the prior written consent (voting as a single group) of the holders of a
majority in interest of the Designated Indebtedness Obligations and the Hedging
Agreement Obligations, whichever of such obligations are then due and payable,
will also be required to release all or substantially all of such collateral or
guarantee obligations, whether before or after the Termination Date);

(c)without the consent of each of the Secured Parties, no modification,
supplement or waiver shall modify the definition of the term “Required Secured
Parties” or modify in any other manner the number of percentage of the Secured
Parties required to make any determinations or waive any rights under any
Security Document;

(d)without the consent of the Collateral Agent, no modification, supplement or
waiver shall modify the terms of Section 9 or this Section 10.03;

(e)to the extent not inconsistent with clause (b) above, the Collateral Agent is
authorized to release any Collateral that is either the subject of a disposition
not prohibited under the Revolving Credit Agreement, or to which the Revolving
Lenders, subject to the Revolving Credit Agreement, and the Required Designated
Indebtedness Holders shall have consented and will, at the Obligors’ expense,
execute and deliver to any Obligor such documents (including any UCC termination
statements, lien releases, re-assignments of trademarks, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form)) as such Obligor shall reasonably request to



51

--------------------------------------------------------------------------------

 



evidence the release of such item of Collateral from the assignment and security
interest granted hereby; notwithstanding the foregoing, Portfolio Investments
constituting Collateral shall be automatically released from the lien of this
Agreement, without any action of the Collateral Agent, in connection with any
disposition of Portfolio Investments that (i) occurs in the ordinary course of
the Borrower’s business and (ii) is not prohibited under any of the Debt
Documents;  

(f)to the extent not inconsistent with clause (b) above, the Collateral Agent is
authorized to release any Subsidiary Guarantor from any of its guarantee
obligations under Section 3 hereof to the extent such Subsidiary is (x) the
subject of a disposition not prohibited under the Debt Documents, (y) ceases to
be a Subsidiary as a result of a transaction not prohibited under the Debt
Documents, or (z) to which each of the Required Secured Parties, the Required
Revolving Lenders and the Required Designated Indebtedness Holders shall have
consented, and, upon such release, the Collateral Agent is authorized to release
any collateral security granted by such Subsidiary Guarantor hereunder and under
the other Security Documents; and

(g)this Section 10.03 shall be subject to the provisions related to “Defaulting
Lenders” in the Revolving Credit Agreement.

Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor.  In connection with any release of Collateral
from the lien of this Agreement and the other Security Documents, the Collateral
Agent shall, promptly but in any event within five (5) Business Days of written
request by the Borrower (and at the sole cost and expense of the Borrower),
(i) execute and deliver termination statements and other releases and
instruments (in recordable form if appropriate) that the Collateral Agent
reasonably believes is necessary to effect such release and (ii) otherwise take
such actions as the Borrower may reasonably request in order to effect the
release and transfer of such Collateral.  Notwithstanding the foregoing to the
contrary, if the Termination Date shall have occurred with respect to any Class,
then the consent rights of such Class (and the related Required Revolving
Lenders or Required Designated Indebtedness Holders) under this Section 10.03
shall terminate.

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Obligors hereby jointly and severally agree to
reimburse the Collateral Agent and each of the other Secured Parties and their
respective Affiliates for all reasonable and documented out-of-pocket fees,
costs and expenses incurred by them (including the reasonable fees, charges and
disbursements of one outside counsel and of any necessary special and/or local
counsel for the Collateral Agent (other than the allocated costs of internal
counsel)) in connection with (i) any Event of Default or Trigger Event and any
enforcement or collection proceeding resulting therefrom, including all manner
of participation in or other involvement with (w) performance by the Collateral
Agent of any obligations of the Obligors in respect of the Collateral that the
Obligors have failed or refused to perform in the time period required under
this Agreement, (x) bankruptcy, insolvency, receivership, foreclosure, winding
up





52

--------------------------------------------------------------------------------

 



or liquidation proceedings of any Obligor, or any actual or attempted sale, or
any exchange, enforcement, collection, compromise or settlement in respect of
any of the Collateral, and for the care of the Collateral and defending or
asserting rights and claims of the Collateral Agent in respect thereof, by
litigation or otherwise, including expenses of insurance, (y) judicial or
regulatory proceedings arising from or related to this Agreement and (z)
workout, restructuring or other negotiations or proceedings (whether or not the
workout, restructuring or transaction contemplated thereby is consummated) and
(ii) the enforcement of this Section 10.04, and all such costs and expenses
shall be Secured Obligations entitled to the benefits of the collateral security
provided pursuant to Section 4.

(b)Indemnification by the Obligors.  The Obligors shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee
(other than the allocated costs of internal counsel), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether brought by the Borrower, any
Indemnitee or a third party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the willful misconduct or gross
negligence of such Indemnitee.  Notwithstanding the foregoing, it is understood
and agreed that indemnification for Taxes (as defined in the Revolving Credit
Agreement) is subject to the provisions of Section 2.14 of the Revolving Credit
Agreement and analogous provisions, if any, in Designated Indebtedness
Documents.

Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages (other than in respect of any such damages incurred or paid by an
Indemnitee to a third party)) arising out of, in connection with, or as a result
of, this Agreement asserted by an Indemnitee against the Borrower or any other
Obligor; provided that the foregoing limitation shall not be deemed to impair or
affect the obligations of the Borrower under the preceding provisions of this
subsection.

10.05Successors and Assigns.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns of the Obligors and the Secured Parties, except that none
of the Obligors shall assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each of the
Collateral Agent, the Revolving Administrative Agent and the Financing Agents,
if any (or, if there are no such Financing





53

--------------------------------------------------------------------------------

 



Agents, the Required Designated Indebtedness Holders) (and any attempted
assignment or transfer by any Obligor without such consent shall be null and
void).

10.06Counterparts; Integration; Effectiveness; Electronic Execution.

(a)Counterparts; Integration; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and any separate letter
agreements with respect to fees payable to the Collateral Agent constitute the
entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  This Agreement shall become
effective when it shall have been executed by the Collateral Agent and when the
Collateral Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopy or electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

(b)Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature” shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.07Severability.  Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

10.08Governing Law; Submission to Jurisdiction.

(a)Governing Law.  This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b)Submission to Jurisdiction.  Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby





54

--------------------------------------------------------------------------------

 



irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Collateral Agent or any Secured Party may otherwise have to bring
any action or proceeding relating to this Agreement against any Obligor or its
properties in the courts of any jurisdiction.

(c)Waiver of Venue.  Each Obligor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section 10.08.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)Service of Process.  Each party to this Agreement (i) irrevocably consents to
service of process in the manner provided for notices in Section 10.01 and (ii)
agrees that service as provided in the manner provided for notices in Section
10.01 is sufficient to confer personal jurisdiction over such party in any
proceeding in any court and otherwise constitutes effective and binding service
in every respect.  Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

10.09Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.09.

10.10Headings.  Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

10.11Termination.  Promptly after the Termination Date and receipt of
instructions from the Revolving Administrative Agent pursuant to Section 9.15 of
the Revolving Credit Agreement, the Collateral Agent shall, on behalf of the
Revolving Administrative Agent, the Collateral Agent and the Revolving Lenders,
deliver to the





55

--------------------------------------------------------------------------------

 



Obligors such termination statements and releases and other documents necessary
and appropriate to evidence the termination of this Agreement, the Loan
Documents, and each of the documents securing the obligations hereunder as the
Obligors may reasonably request, all at the sole cost and expense of the
Obligors; provided however that the Collateral Agent shall not have any
obligation to do so under the circumstances set forth in the parenthetical
provision in Section 10.03(b) except to the extent provided therein.

10.12Confidentiality.  The Collateral Agent acknowledges and agrees that Section
9.13 of the Revolving Credit Agreement will bind the Collateral Agent to the
same extent as it binds the Revolving Administrative Agent.

[Signature page follows]

 



56

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Guarantee, Pledge and
Security Agreement to be duly executed and delivered as of the day and year
first above written.

 

 

 

 

 

 

 

CAPITAL SOUTHWEST CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

 

 

 

 

 

 

Address for Notices

 

 

 

 

 

Capital Southwest Corporation

 

 

Lincoln Center Tower

 

 

5400 LBJ Freeway, Suite 1300
Dallas, TX  75240

 

 

Attention:  Michael Sarner

 

 

Telephone: 214-884-3829

 

 

Facsimile: 214-238-5701

 

 

E-Mail: msarner@capitalsouthwest.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

Thompson & Knight LLP

 

 

333 Clay St., Suite 3300

 

 

Houston, TX

 

 

Attention: Cassandra G. Mott

 

 

Telephone: (713) 951-5803

 

 

Facsimile: (832) 397-8012

 

 

E-Mail: cassandra.mott@tklaw.com 

 

 





[Guarantee, Pledge and Security Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

CAPITAL SOUTHWEST EQUITY INVESTMENTS, INC.

 

 

 

 

      

By:

 

 

Name: 

 

Title: 

 

 

 

 

 

Address for Notices

 

 

 

Capital Southwest Equity Investments, Inc.

 

Lincoln Center Tower

 

5400 LBJ Freeway, Suite 1300
Dallas, TX  75240

 

Attention:  Michael Sarner

 

Telephone: 214-884-3829

 

Facsimile: 214-238-5701

 

E-Mail: msarner@capitalsouthwest.com

 

 

 

With a copy to:

 

 

 

Thompson & Knight LLP

 

333 Clay St., Suite 3300

 

Houston, TX

 

Attention: Cassandra G. Mott

 

Telephone: (713) 951-5803

 

Facsimile: (832) 397-8012

 

E-Mail: cassandra.mott@tklaw.com

 





[Guarantee, Pledge and Security Agreement]

--------------------------------------------------------------------------------

 



    

CAPITAL SOUTHWEST MANAGEMENT CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Address for Notices

 

 

 

Capital Southwest Management Corporation

 

Lincoln Center Tower

 

5400 LBJ Freeway, Suite 1300
Dallas, TX  75240

 

Attention:  Michael Sarner

 

Telephone: 214-884-3829

 

Facsimile: 214-238-5701

 

E-Mail: msarner@capitalsouthwest.com

 

 

 

With a copy to:

 

 

 

Thompson & Knight LLP

 

333 Clay St., Suite 3300

 

Houston, TX

 

Attention: Cassandra G. Mott

 

Telephone: (713) 951-5803

 

Facsimile: (832) 397-8012

 

E-Mail: cassandra.mott@tklaw.com

 

 





[Guarantee, Pledge and Security Agreement]

--------------------------------------------------------------------------------

 



    

ING CAPITAL LLC,

 

as Revolving Administrative Agent and Collateral Agent

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

 

 

Address for Notices

 

 

 

ING Capital LLC

 

1325 Avenue of the Americas

 

New York, New York 10019

 

Attention:  Grace Fu

 

Telephone:  (646) 424-7213

 

Facsimile: 

 

E-Mail: grace.fu@ing.com

 

 

 

with a copy, which shall not constitute notice, to:

 

 

 

Dechert LLP

 

1095 Avenue of the Americas

 

New York, NY 10036-6797

 

Attention:  Jay R. Alicandri, Esq.

 

Telephone: (212) 698-3800

 

Facsimile:  (212) 698-3599

 

E-Mail:    jay.alicandri@dechert.com

 

 

[Guarantee, Pledge and Security Agreement]

--------------------------------------------------------------------------------